Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 56



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


  JANE DOE,                                               CASE NO.:

                                     Plaintiff,

                   v.

  RICKEY PATEL,LLC d/b/a VACATION
  INN, SKY MOTEL,INC., HUUCU NGUYEN
  AND CTN MAINGATE INC. d/b/a ROOMBA
  INN & SUITES,G6 HOSPITALITY,LLC d/b/a
  STUDIO 6, SWEET ROSE CORPORATION
  d/b/a MAGIC CASTLE INN & SUITES,
  CPLG HOL,LLC,CPLG PROPERTIES,LLC,
  LQ MANAGEMENT,LLC,LA QUINTA
  WORLDWIDE LLC,LQ FL PROPERTIES LLC d/b/a
  LA QUINTA INN & SUITES SUNRISE SAWGRASS
  MILLS #1048,LQ FL PROPERTIES LLC,d/b/a LA
  QUINTA INN & SUITES FT.LAUDERDALE
  PLANTATION #982,LQ FL PROPERTIES LLC
  d/b/a LA QUINTA,INN FORT LAUDERDALE
  TAMARAC EAST #4006,ROSEN INTERNATIONAL
  INC.d/b/a RODEWAY INN INTERNATIONAL,
  SURENDRA PATEL d/b/a BUDGET INN OF
  ORLANDO,MW PLANTATION,LP d/b/a
  SAWGRASS INN & CONFERENCE CENTER,


                                     Defendants.
                                                   /

                           COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff JANE DOE sues Defendants RICKEY PATEL, LLC d/b/a VACATION INN,

  SKY MOTEL,INC.,HUUCU NGUYEN AND CTN MAINGATE INC. d/b/a ROOMBA INN &

  SUITES,G6 HOSPITALITY LLC d/b/a STUDIO 6 HOSPITALITY PROPERTY,LLC, SWEET

  ROSE CORPORATION d/b/a MAGIC CASTLE INN & SUITES, CPLG HOL, LLC, CPLG

  PROPERTIES, LLC, LQ MANAGEMENT, LLC, LA QUINTA WORLDWIDE LLC, LQ FL

  Plaintiff's Original Complaint
  Page 1
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 56



  PROPERTIES LLC d/b/a LA QUINTA INN & SUITES SUNRISE SAWGRASS MILLS #1048,

  LQ FL PROPERTIES LLC, d/b/a LA QUINTA INN & SUITES FT. LAUDERDALE

  PLANTATION #982, LQ FL PROPERTIES LLC d/b/a LA QUINTA INN FORT

  LAUDERDALE TAMARAC EAST #4006, SURENDRA PATEL d/b/a BUDGET INN OF

  ORLANDO,and MW PLANTATION,LP d/b/a SAWGRASS INN & CONFERENCE CENTER,

 (collectively referred to as "the Hotel Defendants"), and alleges:

                                              SUMMARIC

           1.      Sex trafficking is modern day slavery.


          2.       Plaintiff Jane Doe was born in 1995 and is a survivor of sex trafficking. As a minor,

  Jane Doe was trafficked for sex in Orlando, Orange County, Florida; Kissimmee, Osceola County,

  Florida; Ft. Lauderdale, Broward County, Florida; and Plantation, Broward County, Florida.


           3.       At all times material to this action, the Hotel Defendants conspired, enabled, and

  otherwise worked together to sexually traffic and victimize Jane Doe when she was just sixteen

 (16) years old, in violation of both common law and statutory law, including the Trafficking

  Victims Protection Reauthorization Act 2003, 18 U.S.C. §1595("TVPRA").


          4.       Sex trafficking has hit epidemic proportions and has had a devastating effect on the

  victims and survivors.

          5.        Moreover, many hotels, and hotel chains, including the Hotel Defendants, played

  integral roles in aiding sex trafficking.


          6.       Indeed, for years, sex trafficking ventures have brazenly operated out of hotels

  throughout this country, and criminals, working hand-in-hand with hotels, parade their misconduct

  openly on hotel properties across the United States while the hotels and the hospitality industry



  Plaintiff's Original Complaint
  Page 2
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 56



  remain willfully blind to criminal misconduct, at the expense of human life, human rights, and

  human dignity.


          7.       The human trafficking industry as it exists in the United States could not function

  without the complicity of the hospitality industry year after year after year.


          8.        Many of these hotels have known for years that criminal sex trafficking of adults

  and children repeatedly occurs on their properties throughout this country.


          9.        Rather than take timely and effective measures to prevent human trafficking, these

  hotel brands, and their respective parent companies, have instead failed to address the open and

  obvious presence of human trafficking on hotel properties and continued to profit from traffickers

  renting rooms for the explicit and readily apparent purpose of human trafficking.


           10.     Plaintiff was sex trafficked, sexually exploited, and victimized repeatedly at the

  Hotel Defendants' hotels.


                                         JURISDICTION AND VENUE

           1 1.    This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331

  because this action arises under the Constitution, laws, or treaties of the United States.


           12.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

  part of the events or omissions giving rise to the claims asserted in this action occurred in the

 judicial district where this action is brought.


                                                 PARTIES

           13.      Jane Doe is an individual over the age of eighteen(18)and resides in Florida. She is a

 "victim" ofsex trafficking as that term is defined under the TVPRA and is therefore protected under the



  Plaintiff's Original Complaint
  Page 3
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 56



  applicable provisions of the TVPRA.


           14.     Jane Doe prosecutes this action under a pseudonym name for good cause.


           15.     For example, identification of Jane Doe may create a risk of retaliatory physical

  or mental harm. Anonymity of Jane Doe is also necessary to protect privacy for the sensitive

  and highly personal matters as they relate to Jane Doe. Jane Doe's need for anonymity

  outweighs the prejudice, if any,to opposing parties. Jane Doe's need for anonymity outweighs

  the public's interest in knowing her identity.


                                     THE HOTEL DEFENDANTS

   (RICKEY PATEL,LLC d/b/a VACATION INN, SKY MOTEL,INC., HUUCU NGUYEN
  AND CTN MAINGATE INC. d/b/a ROOMBA INN & SUITES, G6 HOSPITALITY LLC d/b/a
  STUDIO 6, SWEET ROSE CORPORATION d/b/a MAGIC CASTLE INN & SUITES,CPLG
       HOL,LLC,CPLG PROPERTIES,LLC,LQ MANAGEMENT,LLC,LA QUINTA
  WORLDWIDE LLC,LQ FL PROPERTIES LLC d/b/a LA QUINTA INN & SUITES SUNRISE
   SAWGRASS MILLS #1048, LQ FL PROPERTIES LLC, d/b/a LA QUINTA INN & SUITES
  FT. LAUDERDALE PLANTATION #982, LQ FL PROPERTIES LLC d/b/a LA QUINTA INN
    FORT LAUDERDALE TAMARAC EAST #4006, ROSEN INTERNATIONAL INC. d/b/a
      RODEWAY INN INTERNATIONAL,SURENDRA PATEL d/b/a BUDGET INN OF
      ORLANDO,and MW PLANTATION,LP d/b/a SAWGRASS INN & CONFERENCE
                                  CENTER)

           16.      At all times material hereto, Rickey Patel LLC d/b/a Vacation Inn ("Vacation Inn")

  was a Florida corporation doing business in the State of Florida.


           17.      At all times material hereto, Rickey Patel, LLC owned, operated, controlled, and

  managed the Vacation Inn located at 3010 Southeast 6th Avenue, Ft. Lauderdale, Florida 33316.


           18.      At all times material hereto, Rickey Patel LLC was duly authorized to and

  conducted substantial business in the State of Florida.


           19.      At all times material hereto, Rickey Patel LLC controlled the training and policies

  utilized at the Vacation Inn.

  Plaintiff's Original Complaint
  Page 4
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 56



           20.      At all times material hereto, Sky Motel, Inc., was a Florida corporation doing

  business in the State of Florida.


          21.       At all times material hereto Sky Motel Inc. owned, operated, controlled, and

  managed the Sky Motel located at 1531 Southwest 26t
                                                    h Street, Ft. Lauderdale, Florida 33315.


          22.       At all times material hereto, Sky Motel, Inc. was duly authorized to and conducted

  substantial business in the State of Florida.


          23.       At all times material hereto, Sky Motel, Inc. controlled the training and policies

  utilized at its property.


          24.       At all times material hereto, Huucu Nguyen and CTN Maingate Inc. d/b/a Roomba

  Inn & Suites,("Roomba Inn") was a Florida corporation doing business in the State of Florida.


          25.       At all times material hereto, Huucu Nguyen was a director of CTN Maingate, Inc.

  and a Florida resident.


          26.       At all times material hereto, CTN Maingate Inc. was a Florida corporation.


          27.       At all times material hereto, Huucu Nguyen and CTN Maingate, Inc. owned,

  operated, controlled, and managed the Roomba Inn & Suites located at 5840 W. Irlo Bronson

  Memorial Highway, Kissimmee,FL 34746.


          28.       At all times material hereto, Huucu Ngyen and CTN Maingate Inc. were authorized

  to and doing business in the State of Florida.


          29.       At all times material hereto, Huucu Ngyen and CTN Maingate Inc. controlled the

  training and policies utilized at the Roomba Inn.


           30.      At all times material hereto, G6 Hospitality LLC d/b/a Studio 6("G6")was a Texas

  Plaintiff's Original Complaint
  Page 5
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 56



  limited liability corporation doing business in the State of Florida.


          31.      At all times material hereto, G6 owned, operated, controlled, and managed the

  Studio 6 hotel located at 5645 N. University Drive, Coral Springs, Florida 33067.


          32.      At all times material hereto, G6 was authorized to and doing business in the State

  of Florida.


          33.      Defendant G6 owns, manages, or operates more than 1,100 economy lodging

  locations under the Motel 6 and Studio 6 brands, employing approximately 10,000 people across

  the United States and Canada.


          34.      Defendant G6 is the parent company of Motel 6 and Studio 6 brands.


          35.      Defendant G6 operates the Motel 6 and Studio 6 brands throughout the United

  States. The brand's assets are strategically located throughout the United States—close to airports,

  freeways and other thoroughfares. In 2015, G6 was rated among the top ten (10) hospitality

  companies.


           36.     G6 represents that it has more than 55 years of experience in managing successful

  brands.


           37.     In managing all its Studio 6 and Motel 6 brand properties, G6 receives an

  application fee, a lump sum payment, royalties, and other ongoing financial benefits from its

  Studio 6 and Motel 6 branded properties.


           38.      As a hotel operator, G6 controls the training and policies for its branded properties,

  including the Studio 6 in Coral Springs.


           39.      At all times material hereto, Sweet Rose Corporation d/b/a Magic Castle Inn &


  Plaintiff's Original Complaint
  Page 6
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 56



  Suites("Magic Castle Inn") was a Florida corporation doing business in the State of Florida.


          40.       At all times material hereto, Sweet Rose Corporation owned, operated, controlled,

  and managed the Magic Castle Inn & Suites located at 5055 West Irlo Bronson Memorial

  Highway, Kissimmee,Florida 34746.


          41.       At all times material hereto, Sweet Rose Corporation was authorized to and doing

  business in the State of Florida.


          42.       At all times material hereto, Sweet Rose Corporation controlled the training and

  policies utilized at the Magic Castle Inn.


          43.      CPLG HOL,LLC is("CPLG HOL")is a Delaware limited liability company with

  its principle place of business in Irving, Texas.


          44.       At all times material hereto, CPLG HOL was authorized to and doing business in

  the State of Florida.


          45.      CPLG HOL was formerly known as LQ Operating Lessee, which was formerly

  known as BRE/LQ Operating Lessee, Inc.


          46.      CPLG HOL owns, manages, supervises, operates, and controls the La Quinta Inn

  brand and/or properties, including the La Quinta Inn & Suites located at 8101 Peters Road,

  Plantation, FL, 33324, 13600 NW 2d Place, Sunrise, FL 33325, 7901 SW 6t
                                                                        h Street, Plantation,

  FL 33324, and 5070 N. State Road 7, Fort Lauderdale, FL 33319.


          47.       At all times material hereto, CPLG HOL controlled and oversaw the training,

  policies, supervision, operation, management, security, and employees of the La Quinta Inn &

  Suites brand and/or properties.



  Plaintiff's Original Complaint
  Page 7
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 56



          48.      CPLG Properties, LLC,("CPLG")is a Delaware limited liability company with its

  principle place of business in Irving, Texas.


          49.      At all times material hereto, CPLG was authorized to and doing business in the

  State of Florida.


          50.      CPLG owns, manages, supervises, operates and controls the La Quinta Inn brand

  and/or properties including the La Quinta Inn & Suites located at 8101 Peters Road, Plantation,

  FL, 33324, 13600 NW 2d Place, Sunrise, FL 33325, 7901 SW 6t
                                                            h Street, Plantation, FL 33324,

  and 5070 N. State Road 7, Fort Lauderdale, FL 33319.


          51.       At all times material hereto, CPLG controlled and oversaw the training, policies,

  supervision, operation, management, security, and employees of the La Quinta Inn brand and/or

  properties.


          52.      LQ Management, LLC ("LQ Management") is a Delaware limited liability

  company with its principal place of business in Irving, Texas.


          53.       At all times material hereto, LQ Management was authorized to and doing business

  in the State of Florida.


          54.      LQ Management owns, manages, supervises, operates, and controls the La Quinta

  Inn brand and/or properties including the La Quinta Inn & Suites located at 8101 Peters Road,

  Plantation, FL, 33324, 13600 NW 2d Place, Sunrise, FL 33325, 7901 SW 6th Street, Plantation,

  FL 33324, and 5070 N. State Road 7, Fort Lauderdale, FL 33319.


          55.       At all times material hereto, LQ Management controlled and oversaw the training,

  policies, supervision, operation, management,security, and employees of the La Quinta Inn brand



  Plaintiff's Original Complaint
  Page 8
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 9 of 56



  and properties.


          56.      La Quinta Worldwide LLC,("La Quinta Worldwide")is a Nevada limited liability

  company with its principle place of business in Irving, Texas.


          57.      La Quinta Worldwide owns, manages, supervises, operates and controls the La

  Quinta Inn brand and/or properties including the La Quinta Inn & Suites located at 8101 Peters

  Road, Plantation, FL, 33324, 13600 NW 2d Place, Sunrise, FL 33325, 7901 SW 6t
                                                                              h Street,

  Plantation, FL 33324, and 5070 N. State Road 7, Fort Lauderdale, FL 33319.


          58.       At all times material hereto, La Quinta Worldwide controlled and oversaw the

  training, policies, supervision, operation, management, security, and employees of the La Quinta

  Inn brand and/or properties.


          59.       At all times relevant to this complaint, Defendants CPLG HOL, LLC, CPLG

  Properties, LLC,LQ Management, LLC, and La Quinta Worldwide, LLC,(collectively, the "La

  Quinta Defendants")owned, managed,supervised, operated, oversaw, controlled the operation of,

  and were inextricably connected to the renting of rooms at the La Quinta Inns located at 13600

  Northwest 2' Street, Sunrise, Florida, 33325; 8101 Peters Road Plantation, Florida 33324; 5070

  N. State Road 7, Fort Lauderdale, FL 33319; and 7901 Southwest 6t
                                                                  h Street, Plantation, Florida

  33324,from which they each financially benefitted.


          60.      LQ FL Properties LLC d/b/a La Quinta Inn & Suites Sunrise Sawgrass Mills #1048

 ("La Quinta Inn Sunrise") is a Texas limited liability corporation doing business in the State of

  Florida.


          61.       At all times material hereto, LQ FL Properties LLC owned, operated, controlled,

  and managed the La Quinta Inn located at 13600 Northwest 2' Street, Sunrise, Florida, 33325.


  Plaintiff's Original Complaint
  Page 9
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 10 of 56



          62.       At all times material hereto, LQ FL Properties LLC was authorized to and doing

  business in the state of Florida.


          63.       At all times material hereto, LQ FL Properties, LLC controlled the training and

  policies utilized at the La Quinta Inn Sunrise.


          64.      LQ FL Properties LLC, d/b/a La Quinta Inn & Suites Fort Lauderdale Plantation

  #982("La Quinta Inn Fort Lauderdale") is a Texas limited liability corporation doing business in

  Florida.


          65.       At all times material hereto, LQ FL Properties LLC owned, operated, controlled,

  and managed the La Quinta Inn located at 8101 Peters Road Plantation, Florida 33324.


          66.       At all times material hereto, LQ FL Properties LLC was authorized to and doing

  business in the State of Florida.


          67.       At all times material hereto, LQ FL Properties, LLC controlled the training and

  policies utilized at the La Quinta Inn Fort Lauderdale Plantation.


          68.      LQ FL Properties LLC d/b/a LA Quinta Inn Fort Lauderdale Tamarac East #4006

  ("La Quinta Fort Lauderdale Tamarac") is a Texas limited liability corporation doing business in

  the State of Florida.


          69.       At all times material hereto, LQ FL Properties LLC owned, operated, controlled,

  and managed the La Quinta Inn located at 5070 N. State Road 7, Fort Lauderdale, FL 33319.


          70.       At all times material hereto, LQ FL Properties LLC was authorized to and doing

  business in the State of Florida.


          71.       At all times material hereto, LQ FL Properties, LLC controlled the training and


  Plaintiff's Original Complaint
  Page 10
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 11 of 56



  policies utilized at the La Quinta Fort Lauderdale Tamarac.


          72.      Rosen International Inc. d/b/a Rodeway Inn International ("Rodeway Inn") is a

  Florida corporation doing business in the State of Florida.


          73.      At all times material hereto, Rosen International, Inc owned, operated, controlled,

  and managed the Rodeway Inn located at 8444 International Drive, Orlando, FL 32819.


          74.      At all times material hereto, Defendant Rosen International, Inc. was authorized to

  and doing business in the State of Florida.


          75.      At all times material hereto, Surendra Patel d/b/a Budget Inn of Orlando ("Budget

  Inn") was a Florida corporation, authorized to and doing business in the State of Florida.


          76.      At all times material hereto, Budget Inn owned, operated, controlled, and managed

  the Budget Inn located at 3600 West Colonial Drive, Orlando, FL 32808.


          77.       At all times material hereto, MW Plantation, LP d/b/a Sawgrass Inn & Conference

  Center("Sawgrass Inn") was a Delaware Corporation authorized to and doing business in Florida.


          78.      At all times material hereto, MW Plantation, LP d/b/a Sawgrass Inn owned,

  operated, controlled, and managed the Sawgrass Inn located at 1711 N. University Drive,

  Plantation, FL 33322.


          79.      At all times material hereto, Sawgrass Inn was authorized to and doing business in

  the State of Florida.


                     JANE DOE,A MINOR AT THE TIME,WAS SEXUALLY
                      EXPLOITED AND TRAFFICKED AT THE HOTEL
                              DEFENDANTS'LOCATIONS

          80.      From the age of sixteen (16) to twenty-two (22), Jane Doe was victimized and


  Plaintiff's Original Complaint
  Page 11
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 12 of 56



  sexually exploited by her traffickers.


          81.      From late 2012 to mid 2017, Jane Doe was caused, by any means, to undergo the

  worst type of sexual exploitation and abuse, performing sexual acts on countless individuals who

  sought criminal sexual conduct from a minor in exchange for a fee at the Hotel Defendants'

  properties.


          82.       While victimized by her traffickers, Jane Doe was subject to repeated instances of

  rape, physical abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false

  imprisonment at the Hotel Defendants' hotels and motels.


          83.       Not long before her seventeenth (17t
                                                       h)birthday, her first traffickers prostituted her

  and taught her how to place ads on internet sites, including Backpage. She placed these ads at their

  direction, with the money they provided. This continued until a man named Dread reached out to

  her online in December 2013.

          84.      Jane Doe was trafficked by Dread for the next three and a half years.

          85.       Dread controlled everything—the money, food, clothes, who she interacted with,

  sanitary supplies, and toiletries.

          86.      She was not allowed to eat or sleep without permission. She was kept awake for

  days with a steady cocktail of drugs and red bull. If she slept, she wasn't making her traffickers

  any money. Food and money were withheld to ensure her compliance. Internet ads were placed

  for her, appointments were scheduled, and the amount of money to be paid for her services were

  all determined by her traffickers. She was driven to outcalls and picked up when she was done.

  She was not permitted to keep any of this money herself. Doing so would result in a beating and

  threats to the lives of her family.




  Plaintiff's Original Complaint
  Page 12
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 13 of 56



          87.      Oftentimes she would pay cash for the rooms. If the hotel did not accept cash, she

  would usually go to Amscot to get a pre-paid credit card and then go to the hotel to rent a room.

          88.      Her hotel door would be guarded to ensure she couldn't leave.

          89.      Jane Doe's traffickers would take her money, making her beg for food, clothes

  toiletries and the like, transporting her to and from the various Hotel Defendants' hotels while the

  employees of those hotels essentially ignored what was going on or looked the other way.

          90.      Jane Doe's traffickers controlled her through physical and psychological

  manipulations, and by punishing her with physical violence when she did not conform to their

  demands.

        SEX TRAFFICKING OF MINORS HAS EXPLODED IN THE LAST DECADE

          91.      According to the United States Department of Homeland Security in 2016, the

  horrific crime of human trafficking and the sexual exploitation of minors generates billions of

  dollars each year in illegal proceeds, making it more profitable than any transnational crime except

  drug trafficking.


          92.      While precise data concerning the black-market trade is scarce, in 2013 it was

  estimated that there were as many as 27 million victims of human trafficking and the sexual

  exploitation of minors worldwide—including 4.5 million people trapped in sexual exploitation.

  Too often, the victims of sex trafficking, including Plaintiff, are minors forced into prostitution.


          93.      The Department of Justice has reported that more than half of the sex-trafficking

  victims are 17 years old or younger. In 2014, the National Center for Missing and Exploited

  Children reported an 846% increase from 2010 to 2015 in reports of suspected child sex

  trafficking—an increase the organization has found to be "directly correlated to the increased use

  of the internet to sell children for sex."


  Plaintiff's Original Complaint
  Page 13
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 14 of 56



           94.     The State of Florida has not escaped this horrific trend. Florida ranks third in

  the United States in human trafficking cases reported by the states, behind only California and

  Texas.


                                         THE HOTEL DEFENDANTS

           95.     Since at least the beginning of this century, the pervasiveness of human trafficking,

  the means to prevent its scourge, and the need to punish its perpetrators have been widely known.

           96.      Unfortunately, the hospitality industry has played an integral role in facilitating

  human trafficking.

           97.     Indeed,according to the Polaris Project, one ofthe most commonly reported venues

  for sex trafficking to the National Human Trafficking Hotline is hotels and motels.

           98.     It has long been recognized that exploiters and traffickers use hotel and motel rooms

  when setting up "dates" between victims of sex trafficking and those individuals purchasing sex.

           99.     In the transactional cycle of hotel sex trafficking, traffickers pay for a location at

  which they can offer human beings for sale; buyers pay the traffickers to use these human beings

  for their pleasure; traffickers pay with the money from the buyers; and the cycle repeats.

           100.     Each of the Hotel Defendants' hotels hosted one or more sex trafficking ventures.

           101.     Traffickers have long capitalized on the hotel industries' refusal to adopt

  companywide anti-trafficking policies, train staff on what to look for and how to respond,establish

  a safe and secure reporting mechanism, as well as the seclusion and privacy of hotel rooms.

           102.     As aptly stated in a publication by Cornell University on the issue,"the hospitality

  industry is undoubtedly involved in the sex trafficking industry...and therefore have an inherent

  responsibility to deter the crime and can be liable for failing to do so."

           103.     With this knowledge, in 2004, the organization End Child Prostitution and



  Plaintiff's Original Complaint
  Page 14
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 15 of 56



  Trafficking(ECPAT-USA)launched the Tourism Protection Code of Conduct("the Code")in the

  United States.1

           104.     The Code is a joint venture between the tourism and hospitality sectors and

  ECPAT-USA.2 It is a voluntary set of business principles that travel companies can implement to

  prevent child trafficking.3

           105.     The Code establishes a framework for companies to provide training, education,

  and collaboration with other stakeholders to help prevent potential abuse.4

           106.     This Code is well known in the hospitality industry. It identifies the six (6) steps

  companies can take to prevent child sex trafficking:(1)establish corporate policy and procedures

  against sexual exploitation of children;(2) train employees in children's rights, the prevention of

  sexual exploitation and how to report suspected cases; (3) include a clause in further partner

  contracts stating a common repudiation and zero tolerance policy of sexual exploitation of

  children; (4) provide information to travelers on children's rights, the prevention of sexual

  exploitation of children and how to report suspected cases;(5) support, collaborate, and engage

  stakeholders in the prevention of sexual exploitation of children; and (6) report annually on the

  company's implementation of Code-related activities.

           107.     For years the Hotel Defendants knew of this Code and were urged to sign it and

  commit to taking action against sex trafficking in their hotels.

           108.     By no later than 2010, the La Quinta Defendants knew of this Code, but to this day

  have refused to sign it.



  1 ECPAT-USA,No Vacancy For Child Sex Traffickers Impact Report(2017), available at:
  https://staticl.squarespace.com/static/594970e91b631b3571bel2e2/t/59c9b6bfb07869cc5d792b8c/1506391761747/
  NoVacany_Report.pdf.
  2 https://ww w.ecpatusa.org/blog/tag/The+Code
  3 Id.
  4 Id.

  Plaintiff's Original Complaint
  Page 15
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 16 of 56



           109.    Indeed, the La Quinta Defendants have failed to take any steps to publicly address

  or even comment on the frequent sex trafficking at their hotels.

           110.    Despite knowing of the Code for years, Defendant G6 only recently signed it in

  July 2019, fifteen years after the Code was launched in the United States.5

           1 11.   In 2013, IHG commissioned an external assessment of human rights risks most

  relevant for the travel and hospitality sector globally and regionally working with external human

  rights experts, Maplecroft. The risks identified included human trafficking. In 2015 and 2016,IHG

  identified the modern slavery risks most relevant to IHG across four different areas of risk:(i)risks

  of modern slavery affecting their organization including MG hotels,(ii) risks of modern slavery

  occurring in IHG corporate or hotel supply chains, (iii) risks of modern slavery such as human

  trafficking occurring in or around IHG branded hotels, and (iv) risks of modern slavery occurring

  at different stages of the hotel lifecycle.

           1 12.   IHG represents that its various risk assessment mechanisms have helped them to

  identify higher risk locations since 2013.

           1 13.   In September 2012, President Obama stated in a speech that human trafficking

  "ought to concern every person, because it is a debasement of our common humanity. It ought to

  concern every community, because it tears at our social fabric. It ought to concern every business,

  because it distorts markets. It ought to concern every nation, because it endangers public health

  and fuels violence and organized crime."6

           1 14.    Despite these efforts by the UN, the White House, and non-governmental

  organizations to promote policies and procedures to prevent human trafficking, a 2012 BEST study




  5https://w w w.ecpatusa.org/blog/tag/The+Code
  6 President Barack Obama, Remarks to the Clinton Global Initiative (Sept. 25, 2012), available at
  https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/remarks-president-clinton-global-initiative.

  Plaintiff's Original Complaint
  Page 16
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 17 of 56



  revealed that 63% of trafficking incidents happen in hotels, ranging from luxury to economy, with

  the majority of victims being children.

            1 15.   At the time this report was issued, the hospitality industry had been on notice of the

  prevalence of human trafficking for the entirety of the twenty-first century but had done little to

  nothing to prevent the ongoing occurrences of human trafficking.

            1 16.   Without the complicity of hotels, where illicit sexual encounters are taken off the

  street and cloaked in the anonymity of a hotel's customers, the sex trafficking industry would be

  hugely disrupted. This obvious fact has been noted by experts' and justices of the United States

  Supreme Court. In 2015, Justice Antonin Scalia,joined in dissent by Chief Justice John Roberts

  and Justice Clarence Thomas, noted that,

           Motels ... are also a particularly attractive site for criminal activity
           ranging from drug dealing and prostitution to human trafficking.
           Offering privacy and anonymity on the cheap, they have been employed as ...
           rendezvous sites where child sex workers meet their clients on threat of
           violence from their procurers.

            City ofLos Angeles, Calif v. Patel, 135 S. Ct. 2443, 2457(2015).

            1 17.   In 2014, ninety-two percent of the calls received by the National Human

  Trafficking Hotline involving hotels and motels reported sex trafficking and two percent reported

  a combination of sex and labor trafficking.8




  7 Hotel/Motel-Based, National Human Trafficking Hotline, https://humantraffickinghotline.org/sex-
  traffickingvenuesindustries/hotelmotel-based (last visited Aug. 3, 2019)("Hotels and motels are a common venue for
  sex trafficking, due to ease of access for buyers, ability to pay in cash and maintain secrecy through finances, and lack
  offacility maintenance or upkeep expenses."); see also Avni Ahuja,Sex Trafficking Prevention in Georgia: Equipping
  Hotel Workers with the Proper Resources, The Roosevelt Institute, (2017), available at
  http://rooseveltinstitute.org/wp-content/uploads/2017/05/7IS_Final-3-2.pdf(last visited Aug. 3, 2019)("Hotels and
  motels represent a disproportionate site of sex trafficking due to the privacy and anonymity they offer to traffickers,
  customers, and victims.").

  8 Human  Trafficking and the Hotel Industry, Polaris Project,
  https://polarisproject.org/sites/default/files/human-trafficking-hotel-industryrecommendations.pdf(last visited Aug.
  3,2019).

  Plaintiff's Original Complaint
  Page 17
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 18 of 56



             118.   The Polaris Project found that "75% of survivors responding to Polaris' survey

  reported coming into contact with hotels at some point during their exploitation ... Unfortunately,

  94% also disclosed that they never received any assistance, concern, or identification from hotel

  staff."9

             119.   Statistics released in 2014 by the International Labor Organization("ILO")showed

  that approximately 4.5 million people were victims of forced sexual exploitation globally and that

  the violation of their human rights yielded an estimated annual profit of $99 billion dollars for sex

  traffickers worldwide.10 Put another way, the numbers showed that a sex trafficker's annual profit

  per victim was approximately $22,000.00."

             120.   In December 2015, President Obama appointed eleven (11)survivors of human

  trafficking to the inaugural United States Advisory Council on Human Trafficking to advise and

   make recommendations on federal anti-trafficking policies to the President's Interagency Task

  Force to Monitor and Combat Trafficking in Persons.I2

             121.   The United States Department of Justice ("DOJ") brought 248 sex trafficking

  prosecutions in Fiscal Year 2015 and secured convictions against 291 sex traffickers.I3 In the

  previous year, DOJ convicted a total of 184 human traffickers (inclusive of labor trafficking) and

  in the subsequent year, DOJ convicted a total 439 human traffickers (inclusive of labor

  trafficking).14



  9 Hotels and Motels Recommendations, The Polaris Project, https://polarisproject.org/hotels-motelsrecommendations
  (last visited Aug. 8,
  2019).
   10 International Labour Office, Profits and Poverty: The Economics of Forced Labour(2014), at 13, available at
   https://www.ilo.org/wcmsp5/groups/public/---ed_norm/---declaration/documents/publication/wcms_243391.pdf.
   1 1 Id.
   12 U.S. Dep't of State, 2016 Trafficking in Persons Report(2016), at 41, available at
   https://www.state.gov/documents/organization/258876.pdf
   13 Id. at 39
   14 Human Rights First, Fact Sheet 2017(2017), available at
   http://www.humanrightsfirst.org/sites/default/files/TraffickingbytheNumbers.pdf.

  Plaintiff's Original Complaint
  Page 18
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 19 of 56



            122.    Despite the combined efforts of governmental and non-governmental organizations

  to combat human trafficking, the hospitality industry, as a whole, continued to lag behind in its

  efforts to prevent human trafficking. A 2015 study showed that forty-five percent (45%) of

  children who suffered sexual exploitation report that the sexual exploitation took place in a hote1.15

            123.    Even estimates by attorneysfor the hospitality industry indicate that eight (8) out

  of ten (10) arrests for human trafficking occur in or around hotels.16 The 2016 Trafficking in

  Persons Report issued by the United States Department of State also confirmed that human

  trafficking occurs in the hospitality industry in the United States."

            124.    Between 2007 and March 2015, more than 1,400 human trafficking cases were

  reported to the National Human Trafficking Resource Center.I8

            125.    The complicity of the hospitality industry is essential to the perpetuation of

  human trafficking, allowing traffickers to remain transient, collect profits, and evade detection.

            126.    Sex trafficking ventures move from place to place so that they are less visible to

  law enforcement. Similarly, sex traffickers also want to keep their victims moving from place to

  place to isolate them from any possible means of escape or rescue.

            127.    Traffickers are well aware of the seclusion and anonymity attendant with booking

  rooms with hotel chains—quite simply, they know it is unlikely that they will be disturbed.

            128.    Due to the hospitality industries failure to embrace anti-trafficking policies and

  practices, children and other vulnerable persons are trafficked for sex in hotels throughout the

  United States. Hotel employees are uniquely situated to identify and report suspicious activity on


  15 Sarkisian, supra n.4.
  16 Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry, Presentation
  Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
  http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
  17 U.S. Dep't of State, supra n.10, at 387.
  18 Polaris, Human Trafficking and the Hotel Industry (2015), available at
  https://polarisprojectorg/resources/human-trafficking-and-hotel-industry

  Plaintiff's Original Complaint
  Page 19
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 20 of 56



  hotel property. Indeed, from check-in to check-out there are numerous indicators that traffickers

  and the adults and children who are victimized by sex trafficking exhibit during their stay at a hotel

  property.

           129.     With proper training and other reasonable security measures, hotel owners and

  operators could prevent the trafficking of persons on their properties. A successful trafficking

  protocol should start with a hotel's front desk staff as a hotel's front desk is first in line to spot

  warning signs of human trafficking.

           130.    The well-known and easily identifiable signs of sex trafficking, or "red flags" of

  sex trafficking, include:

                    a.      Paying for rooms with cash or pre-paid credit cards;

                   b.       A guest lingering just outside the room for long periods of time (i.e., the

                            trafficker waiting outside as the johns are inside the room abusing victims

                            like Plaintiff);

                   c.        Multiple guests coming and going from the hotel or motel—particularly a

                            large stream of adult males—without ever checking into a room;

                    d.       Minor children paying for hotel or motel rooms;

                   e.       Excessive foot traffic going in or out of a particular room or area of the hotel

                            or motel;

                   f.       A significantly older boyfriend or older men being present at the hotel with

                            a young female;

                    g.      Staying at an hourly or extended stay with few possessions;

                    h.      Requesting a room overlooking the parking lot;

                   i.       Frequently requesting new linens, towels, and to restock the refrigerator;



  Plaintiff's Original Complaint
  Page 20
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 21 of 56



                   j.       Presence of excessive drugs, alcohol, or sex paraphernalia;

                   k.       Requesting information on the local sex industry; and

                   1.       Guests frequently entering and emerging from rooms with no luggage or

                            identification;

           131.    The victims also often show signs of abuse and exploitation that are observable to

  those in the hospitality industry, including:

                   a.      Poor hygiene, malnourishment, and fatigue;

                   b.      Evidence of verbal threats or physical violence;

                   c.      Fearful, nervous, anxious, or submissive demeanors;

                   d.      Being constantly monitored or followed by a man, often older than the

                           victim; and

                   e.      No knowledge of current or past location;

           132.     Hospitality companies have both the power and the responsibility to make sex

  trafficking difficult for the offenders. Yet, they either repeatedly fail to heed to the call or

  repeatedly failed to execute their own policies. Instead, each Defendant continues to facilitate sex

  trafficking crimes at their hotels, content to direct their efforts solely to profit and the bottom line.

          THE HOTEL DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

           133.     Hotel brands or flags lend their name and likeness to third party owners, while the

  building and operations are run by a franchisee or third-party management company under the

  brands' control.

           134.    In return, the parent brand exchanges the high risk that is inherent in owning an

  asset like a hotel for the low risk associated with owning a franchise contract or membership

  agreement and still profits from putting heads in beds.



  Plaintiff's Original Complaint
  Page 21
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 22 of 56



           135.    However, the average consumer does not see this relationship.

           136.    The parent brand gives the franchisee property its entire identity. It provides

  signage on and in front of the building that assures customers that if they check into that hotel,

  they can expect the standards consistent with the parent hotel brand. The same brand is emblazoned

  on everything in the hotel from the pens in the bedside tables to the staff uniforms at the front desk.

           137.    In addition to brand recognition, a marketing organization, and hotel listings in the

  Global Distribution System (GDS) and other online travel agency databases, the brand provides

  the franchise hotel with access to its brand wide central reservation system, 800 number, revenue

  management tools, world-class loyalty programs, and a website. This setup ensures that booking

  and room reservations—the source of profits for the entire industry—are controlled by the

  corporate parent brand.

           138.    Typically, the franchise hotel pays around 10% of their total revenue back to the

  parent hotel brand and is required by the brand to develop and maintain the property in accordance

  with the parent hotel brand's standards as they are laid out in the franchise agreement.

           139.    Per the franchise agreement, the parent brand may enforce its standards through

  periodic audits, inspections, and even termination of the franchise agreement if the franchise hotel

  is found to be inadequate. The right of the parent hotel brand to enforce their brand standards is

  also their responsibility.

           140.    While parent hotel brands may kick delinquent hotels out of their system, they

  seldom do because it is at the expense of terminating their royalty payments. Even an inadequate

  or dangerous hotel under the parent hotel brand's flag generates more revenue than no hotel.

           141.    The motivation for this ongoing willful blindness and ongoing failure to act within

  the hospitality industry is plain and simple—limitless corporate greed. Hotels and hotel brands,



  Plaintiff's Original Complaint
  Page 22
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 23 of 56



  knowing both the obvious dangers and the remedial safety precautions associated with human

  trafficking, nevertheless ignored both the signs of and solutions to human trafficking out of an

  unfettered fealty to their profit margins and a corresponding complete disregard for the value of

  human life.

           142.    The overt policy of willful blindness to sex trafficking by hotel brands, including

  the Hotel Defendants, communicates the perverse but clear message to hotel owners and

  employees that the more sex trafficking allowed at a hotel—resulting in higher profits—the less

  likely the hotel brands are to investigate.

           143.     As a result, Plaintiff was trafficked for years at the Hotel Defendants' hotels,

  causing her substantial and lifelong injuries, while the Hotel Defendants grossly profited.

                         THE HOTEL DEFENDANTS'WILLFUL BLINDNESS
                            TO SEX TRAFFICKING AT THEIR HOTELS

          1.       Studio 6

           144.     At the time of the incidents alleged herein, Defendant G6 owned and controlled the

  Motel 6 and Studio 6 brands.

           145.     At all times material hereto, G6 was in an agency relationship with Motel 6 and

  Studio 6 branded hotels offering public lodging services in the hotel.

           146.    This agency relationship was created through Defendant G6's exercise of an

  ongoing and systemic right of control over Motel 6 and Studio 6 hotels by Defendant G6's

  operations, including the means and methods of how Motel 6 and Studio 6 branded hotels

  conducted daily business through one or more of the following actions:

                    a.      Hosting online bookings on Defendant G6's domain;

                    b.      Requiring Motel 6 and Studio 6 branded hotels to use Defendant G6's

                            customer rewards program;


  Plaintiff's Original Complaint
  Page 23
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 24 of 56



                   c.       Setting employee wages;

                   d.       Making employment decisions;

                   e.       Advertising for employment;

                   f.       Sharing profits;

                   g.       Standardized training methods for employees;

                   h.       Building and maintaining the facility in a manner specified by the owner;

                   i.       Standardized or strict rules of operation;

                   j.       Regular inspection of the facility and operation by owner;

                   k.       Fixing prices;

                   1.       Building and maintaining the facility in a manner specified by the owner;

                            and

                    m.      Other actions that deprive Motel 6 and Studio 6 branded hotels of

                            independence in business operations.

            147.    An apparent agency also exists between Defendant G6 and Studio 6 hotels.

  Defendant G6 held out Studio 6 branded hotels to the public as possessing authority to act on its

  behalf.

            148.   For years, Defendant G6 has demonstrated willful blindness to the rampant culture

  of sex trafficking which tragically occurs on its Motel 6 and Studio 6 branded properties

  throughout the country.

            149.   This same entrenched, pervasive willful blindness to sex trafficking facilitated the

  trafficking of Plaintiff at Studio 6 hotels that forms the basis of this complaint.

            150.   Defendant G6 has been on notice of repeated incidences of sex trafficking occurring

  on its Motel 6 and Studio 6 branded properties, yet Defendant G6 has failed to take action to



  Plaintiff's Original Complaint
  Page 24
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 25 of 56



  prevent sex trafficking at Motel 6 and Studio 6 brand properties and persists in failing to take

  necessary action to prevent sex trafficking on its properties. Defendant G6's inattention in this

  regard enabled and contributed to the sex trafficking the Plaintiff suffered at the Studio 6 in Coral

  Springs.

           151.    Upon information and belief, more than half the bookings at Motel 6 properties

  occur on the same day as arrival. Accordingly, Motel 6 and Studio 6 brand executives have worked

  to make booking hotel rooms at their properties even easier. As one executive of the Motel 6 brand

  has stated: "Analytics is our North Star. It's how we make decisions, it's how we drive our strategy

  and it's how we dictate performance." As alleged herein, the Motel 6 brand has been more than

  willing to use data analytics to increase its profits, but historically has refused to use data analytics,

  or take any reasonable measures, to prevent human trafficking on Motel 6 properties.19

           152.    The Motel 6 brand advertises that customers "Save more for what you travel for®"

  and for its customers traveling for the purpose of sex trafficking adults and children, these

  customers are able to save more and thus profit more for what they are traveling for—selling

  human beings for sex.

           153.     Knowing these risks associated with its policies and practices and its marketing

  strategies in relation to the Motel 6 brand, Defendant G6 nevertheless maintains a "consistent,

  unwavering commitment to this brand positioning.',2o

           154.    There are countless examples across place and time of Defendant G6's knowledge

  of sex trafficking on its Motel 6 and Studio 6 branded properties and its continued, total inattention

  to preventing and remedying the blight of human trafficking on the lives and liberties of its victims.



  19 Allison Schiff, Motel 6: Analytics Is Our North Star', AdExchanger (Sept. 7, 2017),
  https://adexchanger.com/analytics/motel-6-analytics-north-star/amp/.
  20 G6 Hospitality LLC,Motel6 - An Iconic American Brand, http://www.g6hospitality.com/about/brands (last
  visited Mar. 1, 2019).

  Plaintiff's Original Complaint
  Page 25
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 26 of 56



  The illicit, criminal misconduct is so rampant on Motel 6 branded properties that one online

  reviewer suggested on a travel website that Motel 6"Should Be Called Motel Sex."21

           155.    In late 2003, a trafficker set up a sex trafficking venture at a Motel 6 in Connecticut

  in which two(2) young women were sold for sex eight(8)to ten (10) times per day.22

           156.    In April 2009,a sex trafficking venture operated out of a Motel 6 in Toledo, Ohio.23

           157.    In approximately September 2011, sex traffickers set up an operation at a Motel 6

  in Toledo, Ohio to sell fifteen (15) and sixteen (16) year old girls for sex.24

           158.    From approximately 2012 through October 2014, two (2) men engaged in a

  criminal sex trafficking venture of children which operated in part out of a Motel 6 in Harvey,

  lllinois.25

           159.    Police rescued an eighteen(18) year old girl from a sex trafficker in February 2012,

  at a Motel 6 in Portland, Oregon.26

           160.    The FBI investigated and arrested several individuals in December 2012, for the

  victimization and human trafficking of several young women and a juvenile at a Motel 6 in

  Madison, Alabama.27


  21 Review Of Motel 6 Rochester (Aug. 1, 2018), available at
  https://www.tripadvisor.com/ShowUserReviewsg43466-
  d242739-r601808847-Motel_6_Rochester-Rochester_Minnesota.html (last visited Feb. 28, 2019)(the
  reviewer was commenting in August 2018, on a Motel 6 located at 2107 West Frontage Road, Rochester, Minnesota
  55901 and added,"Prostitutes, drug dealers, and loud partiers are your neighbors including possibly one or two staff
  members. Complaints to the clerk do no good. The night clerk does not write it down and the day clerks accuse you
  of lying although I made it clear that I did not want anything in return for my complaints.").
  22
     Amy Fine Collins, Sex Trafficking OfAmericans: The Girls Next Door, Vanity Fair(May 2011),
  https://www.vanityfair.com/news/2011/05/human-trafficking-201105
  23 Five Toledoans Indicted On Sex Trafficking Charges, ABC7Chicago.com (Nov. 7, 2010),
  https://abc7chicago.com/archive/7771888/.
  24 Mark Reiter, Two Toledoans Accused OfJuvenile Sex Trafficking, The Blade (Jun. 1, 2010),
  https://www.toledoblade.com/Courts/2012/06/02/2-Toledoans-accused-of-juvenile-sex-trafficking-l.html
  25 Complaint, United States ofAmerica v. Samuel Nichols, et al., No. 1:15-cr-00756(N.D. Ill. Dec. 29, 2015); see
  also Press Release, U.S. Dep't of Justice, Two Aspiring Rappers Charged With Operating Sex-Trafficking Ring In
  Chicago And Suburbs (Jan. 15, 2016), https://www.justice.gov/usao-ndil/file/813771/download
  26 Press Release, U.S. Dep't of Justice, Tacoma Pimp Sentenced To 25 Years For Sex-Trafficking Two Victims(Nov.
  20, 2013), https://www.justice.gov/usao-or/pr/tacoma-pimp-sentenced-25-years-sex-trafficking-two-victims.
  27 FBI Investigates Human Trafficking At Madison Hotel, WHNT News 19(Dec. 7, 2012),



  Plaintiff's Original Complaint
  Page 26
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 27 of 56



           161.    The Orange County Human Trafficking Task Force busted a criminal enterprise

  in December 2012, that was selling women for sex out of a Motel 6 in Anaheim, California.28

           162.    In approximately March 2013, sex traffickers began operating a sex trafficking

  venture out of Motel 6 locations in Bangor and Portland, Maine.29

           163.     Beginning in approximately May 2013, a fifteen (15) year old runaway was

  trafficked for sex out of the Motel 6 on Caton Avenue in Baltimore, Maryland.3°

           164.    The FBI busted a sex trafficking ring operating out of a Motel 6 in San Antonio,

  Texas in September 2013.31

           165.    In Richmond County, Georgia a man was arrested at a local Motel 6 in October

  2013 and charged with sex trafficking of two young women.32

           166.    Police investigated a sex trafficker in March 2014 and ultimately charged him for

  his crimes including, but not limited to, selling a sixteen (16) year old girl for sex out of a Motel 6

  in Roseville, Minnesota.33

           167.    In May 2014,two(2)traffickers were arrested at a Motel 6 in Monterey, California

  after a twenty-one(21) year old woman escaped from their captivity.34



  https://whnt.com/2012/12/07/fbi-investigates-human-trafficking-at-madison-motel/.
  28 Suspects Busted In Anaheim Sex Ring, ABC13 Eyewitness News(Dec. 5, 2012),
  https://abc13.com/archive/8909784/.
  29 Danielle McLean, What Drives Maine Sex Traffickers' Inhumanity, Bangor Daily News Maine Focus (Sept. 12,
  2016), https://bangordailynews.com/2016/09/12/mainefocus/what-drives-maine-sex-traffickers-inhumanity/
  3° Anne Kramer, Man Faces Prison Time For Sex Trafficking Baltimore Teen, WBAL News Radio (Apr. 10, 2014),
  https://www.wbal.com/article/106578/2/man-faces-prison-time-for-sex-trafficking-baltimore-teen
  31 Stephanie Serna, Sex Trafficking Ring Busted At Motel 6(Sept. 17, 2013),
  https://ww w.ksat.com/news/sextrafficking-
  ring-busted-at-motel-6.
  32 UPDATE: Man Arrested For Sex Trafficking, WRDW.com On Your Side,(Oct. 3, 2013),
  https://www.wrdw.com/home/headlines/Man-arrested-for-sex-trafficking-226301261.html
  B Man, 25, Is Accused Of Trafficking Teens, Twin Cities Pioneer Press (Jun. 5, 2014),
  https://www.twincities.com/2014/06/05/man-25-is-accused-of-trafficking-teens-2/.
  34 Felix Cortez and Amy Larson, Monterey Police: 2 Human Sex Traffickers Arrested After Victim Escapes Motel,
  KSBW8(May 9, 2014), https://www.ksbw.com/article/monterey-police-2-human-sex-traffickers-arrested-
  aftervictim-
  escapes-mote1/1054172.

  Plaintiffs Original Complaint
  Page 27
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 28 of 56



             168.   In the summer of 2014, two (2) girls ages fifteen (15) and sixteen (16) were taken

  from a children's shelter by a sex trafficker and trafficked out of a Motel 6 in Cutler Bay,Florida.35

             169.   A Las Vegas man was charged with sex trafficking two (2) victims, including a

  seventeen (17) year old girl, in January 2015, out of a Motel 6 in Rapid City, Nevada.36

             170.   In February 2015,two(2) men were arrested for sex trafficking a fourteen(14) year

  old girl at a Motel 6 in Seekonk, Rhode Island.37

             171.   A local law enforcement investigation resulted in the rescue of a fifteen (15) year

  old runaway in February 2015,from a Motel 6 near the Oakland, California airport where she was

  being sex trafficked.38 In North Charleston, South Carolina, a seventeen (17) year old girl was

  rescued in March 2015 from a Motel 6 by special agents from the United States Department of

  Homeland Security. The girl was sold for sex, beaten, and starved by a sex trafficker.39

             172.   Two men were arrested in March 2015 for sex trafficking a fifteen (15) year old

  girl at Motel 6 in Austin, Texas.4°

             173.   In March 2015, police arrested a man for sex trafficking a runaway seventeen (17)

  year old at a Motel 6 in Warwick, Rhode Island.4
                                                '



  35 David Goodhue, Next Stop For Man Accused OfSex Trafficking 2 Teens: Federal Court, Miami Herald (Sept. 2,
  2015), https://www.miamiherald.com/news/local/news-columns-blogs/deadline-miami/article33360843.html.
  36 Las Vegas Man Charged With Human Trafficking In Rapid City, Argus Leader (Jan. 17, 2015),
  https://www.argusleader.com/story/news/crime/2015/01/17/las-vegas-man-charged-human-trafficking-rapidcity/
  21922915/.
  37 Stephen Peterson, RI Man Gets Jail In Sex-Trafficking Case Involving Seekonk Motel(Oct. 28, 2016),
  http://www.thesunchronicle.com/news/local_newski-man-gets-jail-in-sex-trafficking-case-involvingseekonk/
  article_d7a25494-9d21-11e6-8f94-63e5c74facb3.html
  38 Emilie Raguso, Woman Charged In Berkeley Teen Sex Trafficking Case (Dec. 8, 2015),
  https://www.berkeleyside.com/2015/12/08/woman-charged-in-berkeley-teen-sex-trafficking-case.
  39 Melissa Boughton, Police Say Teen Starved, Beaten At North Charleston Hotel; Man Arrested In Sex-Trafficking
  Case (Mar. 2,2015), https://www.postandcourier.com/archives/police-say-teen-starved-beaten-at-north-
  charlestonmotel-
  man/article_032153ee-fcb6-5333-9182-926a7f43dfbf.html.
  40 Lindsay Bramson, Local Teen Saved From Sex Slavery; Two Charged, KXAN Austin (Mar. 6, 2015),
  https://www.lcxan.com/news/locallaustin/local-teen-freed-from-sex-slavery-two-charged/1049580764.
  41 Amanda Milkovits, Massachusetts Man Accused Of Trafficking Teen In Warwick Motel, NewportRl.com (Mar.
  24, 2015), https://www.newportri.com/article/20150324/NEWS/150329666

  Plaintiff's Original Complaint
  Page 28
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 29 of 56



             174.   Over a fourteen (14) month period ending in approximately April 2015, the same

  Motel 6 in Warwick, Rhode Island had seventy-five (75) arrests on its property for crimes

  including sex-trafficking.42

             175.   Seven (7) people were indicted in January 2016, by a Colorado grand jury for sex

  trafficking children from 2014 through the summer of 2015, out of hotels in Denver, Colorado,

  including a Denver area Motel 6.43

             176.   In the summer of 2015, a woman was arrested at a Motel 6 in Great Falls, Montana

  where she was involved in sex trafficking a seventeen (17) year old gir1.44

             177.   A married couple was indicted in June 2015,for their roles in sex trafficking minor

  children ages seventeen (17), sixteen (16), and fifteen (15) years old out of a Motel 6 in Everett,

  Washington.45

             178.   In Tuscaloosa, Alabama police rescued a fourteen (14) year old girl from a Motel

  6 in June 2015, and a grand jury subsequently charged her assailant with human trafficking and

  rape.46

             179.   In approximately July 2015, sex traffickers sold a fifteen (15) year old girl for sex

  at a Motel 6 in Pismo Beach, California.47




  42 Sarah Kaplan, Crime-Ridden Motel 6 In R.L Will Hand Over Guest List To Police, The Washington Post(Apr. 28,
  2015), https://www.washingtonpost.com/news/morning-mix/wp/2015/04/28/crime-ridden-motel-6-in-r-i-will-
  handover-
  guest-list-to-police/?utm_ternma804ce3f32a8
  43 Hsing Tseng, Seven Indicted By Colorado Grand Jury In Child Sex Trafficking Ring Bust, Fox 31 Denver (Jan. 6,
  2016), https://kdvr.com/2016/01/06/7-indicted-by-colorado-grand-jury-in-child-sex-trafficking-ring-bust/.
  44 Andrea Fisher, Woman Caught Up In Human Trafficking Ring Pleads Guilty(Aug. 29, 2016),
  https://www.greatfallstribune.com/story/news/loca1/2016/08/29/woman-caught-human-trafficking-ring-pleadsguilty/
  89566374/.
  45 Diana Hefley, County Investigating 45 Ongoing Human Sex Trafficking Cases, HeraldNet(Jun. 26, 2015),
  https://www.heraldnet.com/news/county-investigating-45-ongoing-human-sex-trafficking-cases/.
  46 Tuscaloosa Man Charged With Rape And Trafficking Mississippi Teen, News Mississippi(Nov. 7, 2014),
  haps://newsms.fm/tuscaloosa-man-charged-human-trafficking-mississippi-teen/.
  47 Matt Fountain, Four Accused OfPimping Out 15-Year-Old Girl In SLO Will Will Stand Trial,
  SanLuisObispo.com(May 5, 2016), https://www.sanluisobispo.com/news/local/article75832962.html.

  Plaintiff's Original Complaint
  Page 29
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 30 of 56



           180.    In November 2015 a man was arrested at a Motel 6 in Ventura, California and was

  criminally charged with sex trafficking a fifteen (15) year old girl who was found with him.48

           181.    In January 2016, a man who operated a criminal venture out of a Motel 6 in

  Frederick City, Maryland was charged with sex trafficking.49

           182.    Criminal charges were brought against a man who sex trafficked a fifteen (15) year

  old girl out of a Motel 6 in Beaumont,Texas in March 2016.5°

           183.    On March 23, 2016, a victim of a sex trafficking ring died at a Motel 6 in

  Winchester, West Virginia.51

           184.    The leader of a sophisticated and organized sex trafficking ring beat and raped one

  of his victims in April 2016 at a Motel 6 in Tinicum Township,Pennsylvania.52

           185.    In November 2016, a federal court sentenced a man to ten (10) years in prison in

  for sex trafficking a fifteen (15) year old girl in 2014 out of a Motel 6 in Hartford County,

  Connecticut.53

           186.    In Gibbstown, New Jersey, local law enforcement rescued a seventeen (17) year

  old runaway in December 2016, who was being sex trafficked from a local Motel 6.54



  48 Fresno Man Sentenced To Prison For Pimping, Human Trafficking In Ventura County, Ventura County Star
  (Apr. 26, 2016), https://www.vcstar.com/story/news/local/communities/ventura/2016/04/26/fresno-man-
   sentencedto-
   prison-for-pimping-human-trafficking-in-ventura-county/88714698/.
  49 Frederick Police Arrest Man On Human Trafficking Charges, CBS13 Baltimore (Jan. 16, 2016),
   https://baltimore.cbslocal.com/2016/01/16/frederick-police-arrest-man-on-human-trafficking-charges/.
   5° Quentin Hope, Women Accuse Defendant OfSex Trafficking, Threatening To Kill Them, KFDM.com (Sept. 11,
  2018), https://kfdm.com/news/local/women-accuse-defendant-of.
   51 Ellie Williams, Martinsburg Man Convicted On Sex Trafficking And Drug Charges, LocaIDVM.com (Jan. 17,
  2019), https://www.localdvm.com/news/virginia/martinsburg-man-convicted-on-sex-trafficking-drugcharges/
   1708490814
  52 Justin Heinze, Man Behind Human Trafficking Ring In Chester County Sentenced, Patch (Sept. 26, 2017),
   https://patch.com/pennsylvania/phoenixville/man-behind-human-trafficking-ring-chester-county-sentenced.
  53 David Owens, Hartford Man Sentenced To Prison For Sex Trafficking OfIS-Year-Old Girl, Hartford Courant
  (Nov. 14, 2016), https://www.courant.com/news/connecticut/hc-sex-trafficking-teenager-prison-1115-20161114-
   story.html.
   54 Matt Gray, Three Indicted On Charges Of Forcing Teen Into Prostitution, NJ.com (Sept. 24, 2017),
   https://www.nj.com/gloucester-county/index.ssf/2017/09/post_139.html.

  Plaintiff's Original Complaint
  Page 30
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 31 of 56



              187.   In February 2017,the leader of a child sex trafficking ring in Tulsa, Oklahoma was

    busted at a local Motel 6 where federal authorities rescued a sixteen (16) year old survivor of sex

    trafficking.

              188.   A forty-five (45) year old man was charged with human trafficking after picking

    up a teenage boy from school and taking him to a Motel 6 in Cedar Park, Texas in approximately

    March 2017.55

              189.   At a Motel 6 in Des Moines, Iowa a man sex trafficked a minor victim in June

    2017.56

              190.   .In approximately June 2017, a seventeen (17) year old runaway was rescued by

    law enforcement from a Motel 6 in Las Vegas, Nevada out of which a sex trafficker was

    operating.57

              191.   A seventeen (17) year old girl was sold for sex by traffickers at a Motel 6 in

    Portland, Oregon in June 2017.58

              192.   In August 2017, two (2) men operated out of a Motel 6 in Springfield, Virginia to

    sex traffick a sixteen (16) year old gir1.59

              193.   The City of Los Angeles settled a nuisance suit with G6 Hospitality, which operates

    Motel 6 hotels, in August 2017,for $250,000.00 in an effort to combat human trafficking at Motel



'   Little Elm Man Accused Of Trafficking Austin Teen, ICHOUll.com (Sept. 19, 2017),
 https://www.khou.com/article/news/local/texas/little-elm-man-accused-of-trafficking-austin-teen/285-476893013.
 56 Luke Nozicka, Seven Des Moines Residents Charged With Sex Trafficking, Feds Say,The Des Moines Register
(Jun. 11, 2018), https://www.desmoinesregister.com/story/news/crime-and-courts/2018/06/11/7-des-
 moinesresidents-
 charged-sex-trafficking-feds-des-moines-sexual-prostitution-iowa-texas/692264002/.
 57 Rachel Crosby, Woman Accused OfSex Trafficking Runaway On Las Vegas Strip, Las Vegas Review-Journal
(Jun. 2, 2017), https://www.reviewjournal.com/crime/sex-crimes/woman-accused-of-sex-trafficking-runaway-onlas-
 vegas-strip/.
 58 Nick Morgan, Accused Human Traffickers Stopped In Medford, Mail Tribune (Jul. 7, 2017),
 http://mailtribune.com/news/crime-courts-emergencies/accused-human-traffickers-stopped-in-medford
 59 Emily Leayman, 16-Year-Old Forced To Be Prostitute At Springfield Motel: Report, Patch (Feb. 6, 2018),
 https://patch.com/virginia/burke/16-year-old-forced-be-prostitute-springfield-motel-report

    Plaintiff's Original Complaint
    Page 31
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 32 of 56



  6 brand hotels.°

           194.    In October 2017, the County Attorney's Office for Harris County, Texas sued a

  local Motel 6 after law enforcement identified the property as a criminal hotspot that had been

  attracting drug activity, human trafficking, and violent crime for years. The suit alleged the Motel

  6 knowingly tolerated and failed to make reasonable efforts to abate the criminal activities on its

  property.61

           195.    Two (2) men were arrested in December 2017, for sex trafficking a minor female

  out of a Motel6 in Destin, Florida.

           196.    In February 2018, a man engaged in sex trafficking of two(2) women at a Motel 6

  near New Orleans, Louisiana.62

           197.    The Columbus City Attorney's Office issued ultimatums in February 2018, to

  several area hotels to clean up or shut down,including but not limited to, the Motel 6 at 7480 North

  High Street which, according to police, had been the site of significant criminal activity and is

  nearby the Motel 6 Columbus.63

           198.    Law enforcement responded to a 911 call from a seventeen (17) year old girl who

  was calling from the lobby of a Motel 6 in Claremont, California in February 2018. Upon arrival,

  officers discovered that the seventeen(17) year old caller and a fifteen(15) year old girl were both

  being sex trafficked at the hotel."



  °Michael Balsamo, Motel 6 To Pay To Settle Human Trafficking Case, APNews.com (Aug. 31, 2017),
  https://apnews.com/d13636fec55c42b88a08afl8db6196fb
  61
     Mayra Cruz, Harris County Sues Spring Area Motel Labeled Hot Spot For Crime, Chron.com (Oct. 20, 2017),
  https://www.chron.com/neighborhood/spring/news/article/Harris-County-sues-Spring-area-motel-labeled-
  12293254.php
  62
     Emily Lane, Man Accused Of Trafficking Took Females To New Orleans To 'Make Some Money For Mardi
  Gras', Nola.com (Oct. 18, 2018), https://www.nola.com/crime/2018/10/man-accused-of-trafficking-took-femalesto-
  new-orleans-to-make-some-money-for-mardi-gras-warrant.html
  63 Maureen Kocot, Columbus Cracks Down On Businesses With High Crime Rates, 10 WBNS(Feb. 7, 2018),
  https://www.10tv.com/article/columbus-cracks-down-businesses-high-crime-rates
  64 Serena Fangary, Social Media, Sexual Assault, And Sex Trafficking, Webb Canyon Chronicle(May 23, 2018),



  Plaintiff's Original Complaint
  Page 32
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 33 of 56



            199.    In March 2018, police found a ten (10) year old girl wearing a dog collar with a

  twenty-three (23) year old man who had raped her at a Motel 6 in Lakeland, Florida.65

            200.    In Richfield, Minnesota a man was criminally charged in June 2018, for sex

  trafficking a fifteen (15) year old girl out of an area Motel 6.66

            201.    Police busted a human trafficking operation at a Motel 6 in Ann-Arbor, Michigan

  in July 2018.67

            202.    A Motel 6 in Braintree, Massachusetts surrendered its operating license in

  September 2018, after significant criminal activity, including sex trafficking, was documented

  occurring on its property.68

            203.    Not until September 2018, did Defendant G6 announce that "the company will

  introduce anti-human trafficking training to corporate, field and property team members . . .

  Additionally, the company developed its own training for all property team members to understand

  how to effectively intervene and identify potential trafficking situations to protect each other,

  guests and the community."

            204.    In November 2018, federal authorities arrested a man for sex trafficking a woman

  out of a Motel 6 in San Jose, California.69




   https://webbcanyonchronicle.com/2953/features/social-media-sexual-assault/.
  65David  Neal, Florida Man, Burger King Manager Met His Online Girlfriend For A Hotel Sex Date, Cops Say.
  She's 10., Miami Herald (Mar. 29, 2018), https://www.miamiherald.com/news/local/community/miami-
   dade/westmiami-
   dade/article207303799.html
  66 Man Charged With Sex Trafficking, Prostitution Of15-Year-Old At Richfield Motel,5 ABC Eyewitness News
  (Jun. 19, 2018), https://kstp.com/news/man-charged-sex-trafficking-richfield-hotel/4955796/.
  67 Darcie Moran, Man Charged With Human Trafficking At Ann Arbor-Area Hotel, MLive.com (Dec. 7, 2018),
   https://www.mlive.com/news/ann-arbor/2018/12/man-charged-with-human-trafficking-at-ann-arbor-area-hotel.html.
  68 Daniel Libon, Motel 6 Ends Fight To Reopen Braintree Location, Patch (Sept. 19, 2018),
   https://patch.com/massachusetts/braintree/motel-6-ends-fight-reopen-braintree-location.
  69 Alleged Pimp Arrested in San Josefor Sex-Trafficking Young Woman He Found on Instagram, San Jose Inside
  (Nov. 9, 2018), https://www.sanjoseinside.com/2018/11/09/alleged-pimp-arrested-in-san-jose-for-sex-
   traffickingyoung-
   woman-he-found-on-instagram/.

  Plaintiff's Original Complaint
  Page 33
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 34 of 56



             205.    In December 2018, a husband and wife were arrested for sex trafficking women

    who were Chinese nationals out of a Motel 6 in Portsmouth, New Hampshire from approximately

    2016 through 2017.7°

            206.      A fourteen(14) year old girl was held against her will at a Motel 6 in Raleigh, North

    Carolina and sex trafficked in or around January 2019.71

            207.      Additionally, Defendant G6 has been aware of sex trafficking occurring on Motel

    6 brand properties through publicly available online review websites such as www.yelp.com.

    Online reviews show the pervasiveness of customer reported sex trafficking on Motel 6 brand

    properties and Defendant G6's inattentiveness, for example:

                     a.       Regarding a November 2012, stay at a Motel 6 in Madison, Alabama a

                              customer wrote: "[L]ocal police raided several rooms in the a.m. And

                              arrested numerous 'guests' for what we later found out were drug,

                              prostitution, and sex trafficking charges!! Like a movie. An extra $20 bucks

                              gets you a better room, healthier conditions, and no 2 am swat team visit."72

                     b.       Another guest of the Motel 6 located at 8995 Madison Boulevard, Madison,

                              Alabama 35758 wrote an online review in April 2015, entitled, "We'll

                              Leave the red light on for You[,]" deriding the Motel 6 brand's advertising

                              campaign, "We'll leave the light on for you®."73 The guest went on to

                              describe indicia of human trafficking which the security guard on site


'  Elizabeth Dinan, Husband, Wife Charged In Sex Trafficking 'Scheme', Fosters.com (Dec. 14, 2018),
https://www.fosters.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme
71 Amanda Lamb, Third Man Arrested In Raleigh Alleged Child Trafficking, WRAL.com,
https://www.wral.com/third-man-arrested-in-raleigh-alleged-child-trafficking/18104963/(last visited Feb. 28, 2019).
72 Review Of Motel 6 Huntsville-Madison (Dec. 26, 2012), available at
https://www.tripadvisor.com/ShowUserReviews-g30677-d2440484201566882-Motel_6_Huntsville_Madison-
Madison_Alabama.html (last visited Feb. 28, 2019).
73 Review Of Motel 6 Huntsville-Madison (Apr. 29, 2015) https://www.tripadvisor.com/ShowUserReviewsg30677-
d2440484266732408-Motel_6_Huntsville_Madison-Madison_Alabama.html (last visited Mar. 1, 2019).

    Plaintiff's Original Complaint
    Page 34
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 35 of 56



                            ignored and concluded: "I've since read other reviews that claimed

                            prostitution, sex-trafficking, and drug use at this hotel; after my one night's

                            stay, I have NO reason to question these claims."74

                   c.       In September 2015, a guest of the Motel 6 located at 31 North Green Bay

                            Road, Waukegan, Illinois 60085 wrote:"HORRIBLE

                            HOTEL!!!...Prostitutes all over, drug dealers thru [sic] the hallway and

                            parking lot[.]"75

                   d.       A guest of the Motel 6 located at 2727 White Lane, Bakersfield, California

                            93304 wrote in October 2015: "Prostitutes and drug dealers hung around

                            outside for hours."76

                   c.       The Motel 6 located at 20 Jefferson Boulevard, Warwick, Rhode Island

                            02888 received this review in April 2016:"This motel has been in the

                            news for domestic disputes, police standoffs, illegal meth labs, robberies,

                            beatings, prostitution, and human trafficking. I am SHOCKED they are

                            still in business. ...[T]he motel looks post-apocalyptic. Stay here for

                            Halloween if you really want the scare of your life."77

                   f.       In September 2016, a reviewer described a Motel 6 in Austin, Texas as

                            follows:"we witnessed shady, sketchy activities of all sorts going on in

                            the parking lot as well as at the businesses surrounding the motel which




  74   Id.
  75 Review Of Motel 6 Waukegan (Sept. 14, 2015), available at hups://www.yelp.com/biz/motel-6-waukegan (last
  visited Feb. 28, 2019).
  76 Review Of Motel 6 Bakersfield (Oct. 22, 2015), available at https://www.yelp.com/biz/motel-6-bakersfield (last
  visited Feb. 28,2019).
  77 Review Of Motel 6 Warwick (Apr. 10, 2016), available at https://www.yelp.com/biz/motel-6-warwick (last
  visited Feb. 28, 2019).

  Plaintiff's Original Complaint
  Page 35
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 36 of 56



                            included: drug activity and use...shady characters circling the buildings

                            multiple times, sex worker transactions, an actual fight, and possible

                            human trafficking activity."78

                   g.       A review of the Motel 6 located at 34047 Fremont Boulevard, Fremont,

                            California 94555 posted in February 2017 stated: "Guys might be sex

                            trafficking at this Motel 6. I saw young girls and older men often."79

                    h.      A guest of the Motel 6 located at 497 Quince Orchard Road, Gaithersburg,

                            Maryland 20878 bemoaned in May 2017: "At one point the fighting

                            between the prostitutes and pimp was so loud that the police were called."80

                   i.       The Motel 6 located at 1015 South Washburn Street, Osh Kosh, Wisconsin

                            received the following review in May 2018: "It was in a very dangerous

                            area and the first night I was there and returned from an outing... there were

                            8 police men busting some human trafficking people!! This is common there

                            I found out."81

                   j.       A guest of a Motel 6 in Lawrenceville, New Jersey reported in July 2018:

                           "[A] woman walked...in, barely able to hold herself up and clearly

                            drugged out of her mind[.] She told [the clerk] she had 'an appointment' in

                            room 2-whatever, he handed her a keycard, and she...flagged down a car

                            that was pulled off near the entrance, and walked towards the rooms at the


  78 Review   Of Motel 6 Austin-Midtown (Jul. 12, 2017), available at
   https://www.tripadvisor.com/ShowUserReviews-g30196-d984414501375572-Motel_6_Austin_Midtown-
   Austin_Texas.html (last visited Feb. 28, 2019).
   79 Review Of Motel 6 Fremont North (Feb. 2017), available at https://www.kayak.com/Fremont-Hotels-Motel-6-
   Fremont-North.113185.ksp (last visited Feb. 28, 2019).
  80 Review Of Motel 6 Gaithersburg(May 15, 2017), available at https://www.yelp.com/biz/motel-6-gaithersburg
  (last visited Feb. 28, 2019).
   81 Review Of Motel 6 Oshkosh (May 20, 2018), available at https://www.booking.com/reviews/us/hotel/motel-6-
   oshkosh.html (last visited Feb. 28, 2019).

  Plaintiff's Original Complaint
  Page 36
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 37 of 56



                             back of the building as the car followed her. To me, that screamed human

                             trafficking/prostitution."82

                    k.       On September 11, 2018, a reviewer of the Motel 6 located at 7541 Nates

                             Road, Columbia, South Carolina posted: "Really nasty. My husband was

                             propositioned, and I was asked if I wanted drugs. Lots of men hanging out

                             in lobby selling women. The room was nasty...The parking lot is harboring

                             a sex trafficking situation along with drug sales. We were lucky to get out

                             with our lives."83

                    1.       A guest who stayed at the Motel 6 located at 1051 Eastern Boulevard,

                             Montgomery, Alabama 36117 in December 2018 wrote:"The drug dealers

                             operating out of some of the rooms. Also,there could have been prostitution

                             or human trafficking going on. Very suspicious. Lots of cars in and out all

                             night long."84

                    m.       In reference to a December 2018, visit to a Motel 6 located at 7640 Cedar

                             Avenue South, Richfield, Minnesota 55423, a reviewer observed: "There's

                             also clearly some human trafficking going on, but judging from the

                             occasional visits by security and police, nothing is going to be done about

                             that."85




  82 Review   Of Motel 6 Lawrenceville, NJ (Jul. 10, 2018), available at https://www.travelocity.com/Princeton-Hotels-
   Howard-Johnson-By-Wyndham-PrincetonLawrenceville.h17767.Hotel-Information (last visited Feb. 28, 2019).
  83 Review Of Motel 6 - Columbia, SC (Sept. 11, 2018), available at https://www.yelp.com/biz/motel-6-columbia-2
  (last visited Feb. 28, 2019).
  84 Review Of Motel 6 Montgomery - East(Jan. 1, 2019), available at
   https://www.booking.com/hotel/us/montgomery-1051-eastern-boulevard.html#tab-reviews (last visited Feb. 28,
   2019).
   85 Review Of Motel 6 Minneapolis Airport - Mall Of America (Jan. 8, 2019), available at
   https://www.booking.com/hotel/us/motel-6-minneapolis-airport-mall-of-america.html#tab-reviews (last visited Feb.
   28, 2019).

  Plaintiff's Original Complaint
  Page 37
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 38 of 56



                   n.       A guest who stayed at the Studio 6 Tulsa, located at 8181 E 41st St, Tulsa,

                            OK 74145-3313 in May 2012 wrote "The parking area becomes very active

                            after 1130 pm with what appears to be prostitutes and drug deals, not a safe

                            place to bring kids."86

                   o.       In November 2017,a 15-year-old runaway was enticed into prostitution and

                            rented two motel rooms at Studio 6 Dallas for commercial sex acts. Her

                            trafficker had posted nude photos and ads of her on www.backpage.com.87

                            An     undercover officer responded           to   an    adult ad      placed    on

                            www.Backpage.com to meet with a suspected prostitute at the Studio 6

                            Motel near East 41'Street, Tulsa, OK.The alleged victim was placed under

                            arrest after she allegedly gave the undercover officer a condom and agreed

                            to exchange oral sex for $150." 88

                   q.       In July 2012,a man was accused of trafficking young girls in the foster-care

                            program for sex in Jacksonville, Florida. According to court records, the

                            victims often met customers at Studio 6.89

          2.       La Quinta
          208.      At all times material hereto, the La Quinta Defendants were in an agency

  relationship with La Quinta branded hotels offering public lodging services in the hotel. This

  agency relationship was created through the La Quinta Defendants' exercise of an ongoing and




  86 Review   of Studio 6 Tulsa(May 2012), available at https://www.tripadvisor.com/Hotel Review-g51697-d225069-
  Reviews-or25-Studio 6 Tulsa-Tulsa Oklahoma.html#REVIEWS (last visited Nov. 20, 2019)
  87 seehttps://w w w.fox l0Dhoenix.com/news/irving-pd-man-forced-15-year-old-runaway-into-prostitution (last
  visited Nov. 20, 2019)
  88 See http://www.iohntv.com/blog/2016/maricus-moore-ariel-smith-sex-trafficking-tulsa (last visited Nov. 20,
  2019)
  89 See https://w w w.news4jax.com/news/2012/07/07/feds-man-recruited-foster-care-girls-for-prostitution/(last
  visited Nov. 20,2019)

  Plaintiff's Original Complaint
  Page 38
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 39 of 56



  systemic right ofcontrol over La Quinta hotels by the La Quinta Defendants' operations,including

  the means and methods of how La Quinta branded hotels conducted daily business through one or

  more of the following actions:

                   a.       Hosting online bookings on the La Quinta Defendants' domain;

                   b.       Requiring La Quinta branded hotels to use the La Quinta Defendants'

                            customer rewards program;

                   c.       Setting employee wages;

                   d.       Making employment decisions;

                   e.       Advertising for employment;

                   f.       Sharing profits;

                   g.       Standardized training methods for employees;

                   h.       Building and maintaining the facility in a manner specified by the owner;

                   i.       Standardized or strict rules of operation;

                   j.       Regular inspection of the facility and operation by owner;

                   k.       Fixing prices;

                   1.       Building and maintaining the facility in a manner specified by the owner;

                            and

                    m.      Other actions that deprive La Quinta branded hotels of independence in

                            business operations.

           209.     An apparent agency also exists between the La Quinta Defendants and La Quinta

  hotels. The La Quinta Defendants held out La Quinta branded hotels to the public as possessing

  authority to act on its behalf.




  Plaintiff's Original Complaint
  Page 39
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 40 of 56



          210.      For years, the La Quinta Defendants have demonstrated willful blindness to the

  rampant culture of sex trafficking which tragically occurs on its La Quinta branded properties

  throughout the country. This same entrenched, pervasive willful blindness to sex trafficking

  facilitated the sex trafficking of Plaintiff Jane Doe at La Quinta hotels that forms the basis of this

  complaint.

          211.     Indeed, Plaintiff was a Gold card member at La Quinta and would stay in the same

  rooms during the time that she was trafficked.

          212.      Plaintiff usually paid for the room in cash with no issue from the staff at the front

  desk.

          213.      There are countless examples across place and time of the La Quinta Defendants'

  knowledge ofsex trafficking on its La Quinta branded properties and its continued,total inattention

  to preventing and remedying the blight of human trafficking on the lives and liberties ofits victims.

          214.      For example, in June 2016, a man was charged with prostituting a seventeen (17)

  year old girl in the La Quinta hotel located at 8101 Peters Road,Plantation, Florida. The man had

  paid cash for the room and posted an ad on www.Backpage.com using the victim's cell phone

  number.9°

          215.      In June 2017, a twenty-two (22) year old woman called the police after she was

  forced into prostitution at a La Quinta Inn in Ft. Lauderdale, Florida where in just four days, she

  was forced to have sex with approximately one hundred (100) men between the La Quinta hotel

  and another nearby hotel. 91




  90 https://www.local 10.com/news/cri me/man-accused-of-pi mpi ng-teenager-out-at-plantation-hotel (last visited Nov.
  20, 2019)
  91 https://www.local 10.com/news/cri me/deerfield-beach-man-lured-women-i nto-beco m i n g-sex-slaves-i n vestigators-
  say (last visited Nov. 20, 2019)

  Plaintiff's Original Complaint
  Page 40
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 41 of 56



           216.     In May 2018, police arrested the manager of a La Quinta in Tuscaloosa, Alabama

  for human trafficking.92

           217.     In November 2017, policed arrested a man in the La Quinta Inn located at 1030 E.

  23"1 St, Panama City, Florida, charging him with, among other things, human trafficking."

           218.     In August 2014, after days of surveillance, Austin police closed in on a prostitution

  ring at a La Quinta Inn in downtown Austin. Three suspects were arrested and charged with human

  trafficking."

           219.     From March 2012 until November 2013, police detectives made sixteen (16)

  prostitution related arrests at a La Quinta Inn in San Diego. As part of the agreement with the San

  Diego City Attorney's Office, La Quinta Inn agreed to add cameras,check identification of guests

  and their visitors and utilize security guards. According to the City Attorney's office, La Quinta

  Inn has a history of illegal activity and refusing to respond or cooperate with vice officers trying

  to curb prostitution at the hotel.95

           220.     The La Quinta Defendants have been aware of sex trafficking occurring on La

  Quinta brand properties through publicly available online review websites. Online reviews show

  the pervasiveness ofcustomer reported sex trafficking on La Quinta brand properties. For instance:

                    a.       A guest who stayed at the La Quinta hotel in Tallahassee, Florida in April

                             2014 wrote, "Ho-Tel," and "Note (sic) a nice place to sleep. Very cheap

                             towels, dirty shower, hookers in the parking lot."96


  92 hups://abc3340.com/news/local/tuscaloosa-hotels-fight-against-human-trafficking-prostitution (last visited Nov.
  20, 2019)
  93 hups://ww w.newsherald.com/news/20171 126/pcpd-pair-charged-with-human-trafficking-forced-prostitution (last
   visited Nov. 20, 2019)
  94 https://abc13.com/archive/8785503/(last visited Nov. 20, 2019)
  95 https://w w w.sandiegouniontribune.com/sdut-la-quinta-inn-prostitution-rancho-penasquitos-2013nov21-story.html
  (last visited Nov. 20, 2019)
  96 https://w w w.tripadvisor.com/Hotel Review-g34675-d88477-Reviews-or300-
   La Quinta Inn by Wyndham Tallahassee North-Tallahassee Florida.html#REVIEWS (last visited Nov. 20,

  Plaintiff's Original Complaint
  Page 41
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 42 of 56



                   b.       In November 2013, a guest who cancelled her reservation at this hotel,

                            wrote,"I observed a young girl getting dropped off(not at the entrance but

                            further down the parking lot) by a young man. She was towing a large

                            suitcase. Realized something wasn't quite right, by the way she was dressed

                            -- her shorts were 2 sizes too small. She went inside and came out again 5

                            minutes later and was talking on her cell phone - probably making contact

                            with her "client". We cancelled the reservation and went somewhere else.

                            Realized we had done the right thing when some of our family members

                            confirmed they thought prostitution was going on and we later read the Trip

                            Advisor."97

                   c.       In May 2013,another guest wrote,"Prostitution & Drugs," and "Worst hotel

                            every. I had to call the police because some random person was trying to

                            get into my room. When the police came, he asked if I had ever stayed there

                            because this hotel was very well known for drugs and prostitution on the

                            4th floor. So, my room was next to the exit door which they kept propped

                            open so the 'men' could get in undetected."98

                   d.       In December 2012, another guest wrote, "Crime Inc"" By far the worst

                            hotel I have stayed in this year. There are prostitutes and drug dealers on

                            the property full time. TV was broken 5 days and not fixed. Felt super un-

                            comfortable the whole time there. The manager basically stated she couldn't


  2019)
  97 https://ww w.tripadvisor.com/Hotel Review-g34227-d224784-Reviews-or40-
  La Quinta Inn by Wyndham Ft Lauderdale Tamarac East-
  Fort Lauderdale Broward County Flori.html#REVIEWS (last visited Nov. 20, 2019)
  98 https://w ww.tripadvisor.com/Hotel Review-g34227-d224784-Reviews-or45-
  La Quinta Inn by Wyndham Ft Lauderdale Tamarac East-
  Fort Lauderdale Broward County Flori.html#REVIEWS (last viewed Nov. 20, 2019)

  Plaintiff's Original Complaint
  Page 42
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 43 of 56



                             control the type of guest who checked into the property. The whole third

                             from smells like marijuana and I thought that was illegal in Florida. Sign at

                             front desk states not responsible for damage to vehicles in parking lot.

                             Would never stay here again EVER. Not safe for families or elderly."99

                    e.       In August 2013, a guest at the La Quinta located at 3800 West Commercial

                             Blvd in Ft. Lauderdale, Florida wrote,"Rating""There were hookers on the

                             3rd floor and smelled like pot in the hallways. The police were there a

                             couple of times.'noo

                    f.       In June 2013, a guest at the La Quinta located at 3800 West Commercial

                             Blvd in Ft. Lauderdale, Florida wrote,"Shady guests at this place"" I just

                             read a review from someone noting prostitution and drugs at this hotel and

                             suddenly everything I saw while staying there makes sense. About 70% of

                             the guests I came in contact with seemed extremely shady. Even though I

                             was there with my boyfriend who is in law enforcement, I was so

                             uncomfortable that I cut our stay short by two nights.',101

                    g.       In another La Quinta hotel where Plaintiff was trafficked, a guest wrote in

                             March 2017, "Never Stay Here!" "I could hear multiple people having




  99 https://w w w.tripadvisor.com/Hotel Review-g34227-d224784-Reviews-or50-
  La Quinta Inn by Wyndham Ft Lauderdale Tamarac East-
  Fort Lauderdale Broward County Flori.html#REVIEWS (Last viewed Nov. 20, 2019)
  NI° https://w w w.tripadvisor.com/Hotel Review-g34227-d224784-Reviews-or45-
  La Quinta Inn by Wyndham Ft Lauderdale Tamarac East-
  Fort Lauderdale Broward County Flori.html#REVIEWS (last viewed Nov. 20, 2019)
  I°1 https://www.tripadvisor.com/Hotel Review-g34227-d224784-Reviews-or45-
  La Quinta Inn by Wyndham Ft Lauderdale Tamarac East-
  Fort Lauderdale Broward County Flori.html#REVIEWS (last viewed Nov. 20, 2019)

  Plaintiff's Original Complaint
  Page 43
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 44 of 56



                            relations all night/next day. When I told my friends where I was staying,

                            they laughed and said that hotel was known for "workers"." 102

                   h.       In that same hotel, a quest wrote in April 2016:"Bad experience""this place

                            seems to be used as a low-income housing unit. there were people hanging

                            out in the hallways, women coming and going with babies, and other people

                            hanging out by the pool drinking and looking like they have been staying

                            there a long time. definitely not your everyday traveling folks."lln

                   i.       Another guest in this hotel wrote in June 2015 "Drug Dealing Going On"

                           "We stayed at this LaQuinta several years ago. We will never go back. The

                            woman across the hall had men coming in and out and you could tell they

                            were dealing drugs. The front desk did nothing about it, so I made them

                            change our rooms to another floor."104

          3.       Sawgrass Inn

          221.     For years Defendant Sawgrass Inn has been on notice of repeated incidences of sex

  trafficking occurring on its properties, yet it has failed to take action to prevent sex trafficking at

  the Sawgrass Inn and still persists in failing to take necessary action to prevent sex trafficking on

  this property. Defendant, Sawgrass Inn's inattention in this regard enabled and contributed to the

  sex trafficking the Plaintiff suffered at the Sawgrass Inn in Plantation, Florida.




  102 https://w w w.tripadvisor.com/Hotel Review-g34565-d87190-Reviews-or I0-
  La Quinta Inn Suites by Wyndham_Ft_Lauderdale Plantation-
  Plantation Broward County_Florid.html#REVIEWS (last viewed Nov. 20, 2019)
  103 https://ww w.tripadvisor.com/Hotel Review-g34565-d87190-Reviews-or25-
  La Quinta Inn Suites by Wyndham Ft_Lauderdale Plantation-
  Plantation Broward County_Florid.html#REVIEWS (last viewed Nov. 20, 2019)
  11)
    4 https://www.tripadvisor.com/Hotel Review-g34565-d87190-Reviews-or35-
  La Ouinta Inn Suites by Wyndham Ft Lauderdale Plantation-
  Plantation Broward County Florid.html#REVIEWS (last viewed Nov. 20, 2019)

  Plaintiff's Original Complaint
  Page 44
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 45 of 56



          222.     For example, in June 2015, a guest at the Sawgrass Inn in Plantation wrote the

  following in an online review, Disgusting. .. DON'T EVEN THING ABOUT IT. ... Where can

  I start? I think this place needs to be destroy. There is nothing good about it. Its dirty. I even saw

  a man with 3 baby dogs in is room. It was probably his home. Weird people. Prostitutes. Sex

  offenders. Don't go there I I I I"1°5

          223.     In January 2016, a guest at the Sawgrass Inn in Plantation wrote the following in

  an online review,"Nasty, Prostitution filled hotel - Recently visited this hotel and not only was it

  disgusting, there was a room next to me that the woman was clearly a prostitute, then the constant

  hanging in front the room smoking drugs (I've smelled marijuana and this smelled laced with

  something) and drinking. You would literally see the boyfriend and another older woman go sit

  outside then a man would come and when he would leave the boyfriend or pimp and other woman

  would go back in the room...all day long. From the looks of it, they have lived there a while. DOES

  NOT SEEM LIKE A SAFE PLACE !"106

          224.      Another January 2016 guest wrote, "Horrifying....RUN -                 This place was

  absolutely disgusting. . . . On a positive note, should we have decided to smoke crack or

  solicit prostitutes, we surely wouldn't have had to go far to find either."107

          225.     In March 2016, another guest at the Sawgrass Inn in Plantation wrote the following

  in an online review,"RUN AWAY It'll, I felt I at a loss without meth, a crack pipe and a pimp.

  Do whatever you can to avoid this motel. PLEASE!!!!"108




  105 hups://w ww.tripadvisor.com/Hotel Review-g34565-d575759-Reviews-Sawgrass Inn Conference Center-
  Plantation Broward County Florida.html
  106
      https://w ww.tripadvisor.com/Hotel Review-234565-d575759-Reviews-Sawgrass Inn Conference Center-
  Plantation Broward _County Florida.html
  107 https://w ww.tritsad visor.com/Hotel Review-g34565-d575759-Reviews-Sawgrass Inn Conference_Center-
  Plantation Broward County Florida.html
  108
     hups://w ww.tripadvisoncom/Hotel Review-c34565-d575759-Reviews-Sawgrass Inn Conference Center-
  Plantation Broward County Florida.html

  Plaintiff's Original Complaint
  Page 45
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 46 of 56



          226.     Another 2016 quest wrote, "Disgusting. When u step outside, there are prostitutes

  and people using drugs, drink on the deck that stays there, I observed this with my own eyes. The

  owner should change the name to a brothel."I°9

          227.     In September 2017, a guest at the Sawgrass Inn in Plantation wrote the following

  in an online review,"WORST HOTEL EVER IT'S LIKE LIVING IN A HOMELESS SHELTER

  IN THE WORST PART OF TOWN - Then for this hotel to be in Plantation, a very well-known

  nice area, there was a lot of drug and alcohol usage all in front my room which left a very and

  unsafe first impression. . . . Every night there is a lot of drug usage, severely over intoxicated

  people on the premises, and police called nightly. People with children and or families should

  never come here at all.""°

          228.     In 2018, another guest wrote, "Rude staff and management. if you like drugs,

  prostitutes and roaches along with bedbugs then this is a perfect place for you!! Rundown and

  falling apart.""
                 I




  109 https://w ww.google.com/travel/hotels/entity/CgsIzJW-
  uojRstiqARAB/reviews?g21b=2502405%2C2502548%2C4208993%2C4254308%2C4258168%2C4260007%2C42
  70442%2C4274032%2C4285990%2C4289525%2C4291318%2C4301054%2C4305595%2C4308216%2C4313006
  %2C4314846%2C4315873%2C4317816%2C4317915%2C4324293%2C4326405%2C4328159%2C4329288%2C4
  270859%2C4284970%2C4291517%2C4292955%2C4316256%2C4333108&h1=en&gl=us&un=1&rp=EMyVvrqI0
  bLYqgE4AkAASAE&ictx=l&sa=X&ved=2ahUKEwirneHcu7rmAhVUBcOKHfelCmUOLIgkwDXoECBg0Fg&hrf
  =IgNVUOQqFgoHCOMPEAwYGBIHCOMPEAwYGRgBKACCASUweDg4ZDkwNjMzYzY30Tk3Y2I6MHhhY
  WIwY2E40Dg3NGY4YWNjmgEnGiUweDg4ZDkwNjMzYzY30Tk3Y2I6MHhhYWIwY2E40Dg3NGY4YWNi
  &tcfs=EhoaGAolaljAx0S0xMiOyNBIKMjAx0S0xMiOyNVIA
  I l° https://ww w.tripadvisor.com/Hotel Review-g34565-d575759-Reviews-Sawgrass Inn Conference Center-
  Plantation Broward County Florida.html
  1 11 https://w ww.google.com/travel/hotels/entity/CgsIzJW-
  uojRstiqARAB/reviews?g21b=2502405%2C2502548%2C4208993%2C4254308%2C4258168%2C4260007%2C42
  70442%2C4274032%2C4285990%2C4289525%2C4291318%204301054%2C4305595%2C4308216%2C4313006
  %2C4314846%2C4315873%2C4317816%2C4317915%2C4324293%204326405%2C4328159%2C4329288%2C4
  270859%2C4284970%2C4291517%2C4292955%2C4316256%2C4333108&h1=en&gl=us&un=1&rp=EMyVvrqI0
  bLY•agE4AkAASAE&ictx=l&sa=X&ved=2ahUKEwirneHcu7rmAhVUBcOKHfelCmUOttgkwDXoECBg0Fg&hrf
  =IgNVUO0qFgoHCOMPEAwYGBIHCOMPEAwYGRgBKACCASUweDg4ZDkwNjMzYzY30Tk3Y2I6MHhhY
  WIwY2E40Dg3NGY4YWNjmgEnGiUweDg4ZDkwNjMzYzY30Tk3Y2I6MHhhYWIwY2E40Dg3NGY4YWNj
  &tcfs=EhoaGAol    (  MjAx0S0xMiOyNBIKMjAx0S0xMiOyNVIA

  Plaintiff's Original Complaint
  Page 46
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 47 of 56



           229.     Another 2018 guest wrote the following in a review,"Rude staff and management.

  if you like drugs, prostitutes and roaches along with bedbugs then this is a perfect place for you!!

  Rundown and falling apart...12

                  JANE DOE WAS REPEATEDLY EXPLOITED IN THE HOTEL
                          DEFENDANTS'HOTELS AND MOTELS

           230.    From 2012 to 2017, Plaintiff was repeatedly exploited at the Hotel Defendants'

  locations by her traffickers.

           231.    While victimized by her traffickers, Jane Doe was subject to repeated instances of

  rape, physical abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false

  imprisonment at the Hotel Defendants' hotels and motels.

           232.    From early 2012 until July 2017, Plaintiff was repeatedly trafficked for sex at all

  the Hotel Defendants' hotels identified herein.

           233.    The owner of the Sky Motel even had sex with the Plaintiff while she was being

  trafficked.

           234.    Rather than prevent human trafficking, the Hotel Defendants knowingly continued

  to profit from the sex trafficking of the Plaintiff by harboring or otherwise facilitating the sex

  trafficking venture operating out of their hotels. The indicia of human trafficking were open and

  obvious at the Hotel Defendants' hotels and all were willfully blind to the indicia of human

  trafficking to the great detriment and injury to the Plaintiff.

           235.    The Plaintiff was ultimately "rescued" by law enforcement in Plantation, Florida.

           236.    The Hotel Defendants refused to take any steps to alert the authorities, properly

  intervene in the situation, or take reasonable security steps to improve awareness of sex trafficking

  and/or prevent the sexual exploitation of minors at their properties.


  "2 Id.



  Plaintiff's Original Complaint
  Page 47
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 48 of 56



           237.    Prior to, during, and following the incidents described herein, the Hotel Defendants

  had actual and/or constructive notice of drug dealing, prostitution, and/or general safety concerns

  at their hotels, including, but not limited to, video surveillance of their hotels, as well as oral or

  written complaints regarding said suspicious activity. The Hotel Defendants failed to take any

  actions to curtail these activities.

          238.      Had the Hotel Defendants been paying attention to the activities being conducted

  at their hotels and on their properties, and the apparent red flags outlined above, it would have

  been impossible for them not to notice the victimization of Jane Doe.

          239.     This failure lead to Plaintiff's continued sexual exploitation and sexual assault

  while The Hotel Defendants turned a blind eye to the plague of human trafficking and the sexual

  exploitation of minors at their locations.

               THE HOTEL DEFENDANTS FACILITATED SEX TRAFFICKING

          240.     The Hotel Defendants profited from sex trafficking and knowingly or negligently

  aided and engaged with them in their sex trafficking venture.

          241.     The Hotel Defendants leased rooms to traffickers when they knew, or should have

  known, that they were using their rooms to imprison, physically assault, and subject trafficking

  victims to repeated exploitation in sexual servitude.

          242.     The Hotel Defendants knew,or should have known,that trafficking was occurring

  at their hotels and they were knowingly benefiting financially from the exploitation of women.

          243.     The Hotel Defendants knew, or should have known,that trafficking was occurring

  at their hotels because of the constant noticeable and abnormal foot traffic required to appease the

  traffickers' demands.




  Plaintiff's Original Complaint
  Page 48
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 49 of 56



          244.       The Hotel Defendants profited from sex trafficking and knowingly or negligently

  aiding and participating with the traffickers.

          245.       The Hotel Defendants had the opportunity to stop traffickers at their hotels. Instead,

  every Hotel Defendant failed to take reasonable measures to stop sex trafficking from occurring

  in their hotels.

          246.       At all times material hereto,each of the Hotel Defendants enjoyed the steady stream

  of income that sex traffickers bring to their budget level hotel brands.

          247.       At all times material hereto, the Hotel Defendants financially benefitted from their

  ongoing reputation for privacy, discretion, and the facilitation of commercial sex.

          248.       The Hotel Defendants failed to take any steps to alert the authorities, properly

  intervene in the situation, or take reasonable security steps to improve awareness of sex trafficking

  and/or prevent sexual exploitation on their properties.

          249.       The Hotel Defendants maintained their deficiencies to maximize profits by:

                     a.     Reducing the cost of training employees and managers of how to spot the

                            signs of human trafficking and sexual exploitation and what steps to take;

                     b.     Not refusing room rentals, or reporting guests to law enforcement, in order

                            to maximize the number of rooms occupied and the corresponding rates,

                            even if the rooms rented were to sex traffickers or buyers; and

                     c.     Lowering security costs by not having proper security measures, including,

                            but not limited to, employing qualified security officers to actively combat

                             human trafficking and sexual exploitation.




  Plaintiff's Original Complaint
  Page 49
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 50 of 56



          250.     As a direct and proximate result of these egregious practices on the part of the

  Defendants, Jane Doe and victims of sex trafficking and exploitation like her, have been

  permanently injured and damaged physically, emotionally, psychologically, and financially.

                                              COUNT I
                                          FOR NEGLIGENCE
                                   AGAINST THE HOTEL DEFENDANTS

          251.     Paragraphs 1 through 250 are realleged.

          252.     At all relevant times, the Hotel Defendants created a foreseeable zone of risk by

  creating, fostering, and maintaining an environment where human traffickers, including Plaintiff's

  traffickers, could evade legal detection while coercing human trafficking victims, including

  Plaintiff, to engage in commercial sexual conduct in Defendants' hotels.

          253.     Plaintiff fell within the foreseeable zone of risk created by the Hotel Defendants'

  misconduct alleged above, as she was a young female who was forced into prostitution by

  traffickers working in concert with the Hotel Defendants.

          254.     Duty. Having created a foreseeable zone of risk through the actions and omissions

  described above, the Hotel Defendants each owed a duty to the foreseeable victims of human

  trafficking, including Plaintiff, to minimize the risk of harm or otherwise take sufficient

  precautions to protect those foreseeable victims.

          255.     Breach. The Hotel Defendants breached their duty of care by continuing to enable

  human trafficking, including the sexual exploitation and abuse of Plaintiff, at their hotels. Indeed,

  rather than acting to minimize the risk of harm to human trafficking victims, including Plaintiff,

  or taking reasonable steps to protect the victims, the Hotel Defendants instead accepted substantial

  sums of money from traffickers, including Plaintiff's traffickers, in exchange for allowing the

  traffickers to continue to exploit and abuse Plaintiff and other victims at Defendants' hotels.



  Plaintiff's Original Complaint
  Page 50
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 51 of 56



          256.     The Hotel Defendants further breached their duty of care by failing to:

                   a.       Adequately distribute information to assist employees in identifying human

                            trafficking;

                   b.       Provide a process for escalating human trafficking concerns within the

                            organization;

                   c.       Mandate managers, employees, or owners attend training related to human

                            trafficking;

                   d.       Provide new hire orientation on human rights and corporate responsibility;

                   e.       Provide training and education on human trafficking through webinars,

                            seminars, conferences, and online portals;

                   f.       Develop and hold or require ongoing training sessions on human

                            trafficking;

                   g.       Provide checklists, escalation protocols, and other information to property

                            management staff regarding human trafficking prevention; and

                   h.       Establish and follow trafficking performance indicators and key metrics to

                            help prevent human trafficking

          257.     Legal Causation. The actions and omissions of the Hotel Defendants directly, and

  in a natural and continuous sequence, caused and contributed to the repeated sexual exploitation

  and abuse of Plaintiff.

          258.     Damages. As a direct and proximate result of the foregoing, Plaintiff has suffered,

  and will continue to suffer, substantial physical, emotional, and psychological injuries and other

  damages (including medical care, lost wages, and other economic and non-economic damages).




  Plaintiff's Original Complaint
  Page 51
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 52 of 56



           WHEREFORE,Plaintiff Jane Doe demands judgment against the Hotel Defendants for

  compensatory damages, costs, interest as allowed by law, and for such other relief as the Court

  deems just and demands a trial by jury on all issues so triable as a matter of right.

                                              COUNT II
                                   FOR CIVIL AIDING AND ABETTING
                                   AGAINST THE HOTEL DEFENDANTS

          259.     Paragraphs 1 through 250 are realleged.

          260.     At all relevant times, the Hotel Defendants created, fostered, and maintained an

  environment where human traffickers,including Plaintiff's traffickers, could evade legal detection

  while coercing human trafficking victims, including Plaintiff, to engage in commercial sexual

  conduct in Defendants' hotels.

          261.     The Wrongful Act.Plaintiff's traffickers repeatedly exploited Plaintiff by illegally

  forcing and coercing her to engage in commercial sexual activities.

          262.      General Awareness of Role in Illegal and Tortious Conduct. Despite knowing

  of rampant human trafficking at their hotels, including the hotels where Plaintiff was repeatedly

  abused and exploited, as alleged above, the Hotel Defendants continued to enable human

  trafficking at their hotels.

          263.     Knowing and Substantial Assistance. Rather than acting to minimize the risk of

  harm to human trafficking victims, including Plaintiff, or taking reasonable steps to protect the

  victims, the Hotel Defendants instead accepted substantial sums of money from traffickers,

  including Plaintiff's traffickers, in exchange for allowing the traffickers to continue to exploit and

  abuse Plaintiff and other victims at Defendants' hotels. The Hotel Defendants' actions in doing

  so provided substantial assistance to Plaintiff's traffickers, as the hotel rooms provided safe and




  Plaintiff's Original Complaint
  Page 52
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 53 of 56



  anonymous neutral locations where both Plaintiff's traffickers and the various Johns who paid to

  have sex with Plaintiff felt comfortable to carry out their illegal transactions.

          264.     Legal Causation. The actions and omissions of the Hotel Defendants directly, and

  in a natural and continuous sequence, caused and contributed to the repeated sexual exploitation

  and abuse of Plaintiff.

          265.     Damages. As a direct and proximate result of the foregoing, Plaintiff has suffered,

  and will continue to suffer, substantial physical, emotional, and psychological injuries and other

  damages (including medical care, lost wages, and other economic and non-economic damages).

           WHEREFORE,Plaintiff Jane Doe demands judgment against the Hotel Defendants for

  compensatory damages, costs, interest as allowed by law, and for such other relief as the Court

  deems just and demands a trial by jury on all issues so triable as a matter of right.

                                             COUNT III
                                       FOR CIVIL CONSPIRACY
                                   AGAINST THE HOTEL DEFENDANTS

          266.     Paragraphs 1 through 250 are realleged.

          267.     The Hotel Defendants created, fostered, and maintained an environment where

  human traffickers, including Plaintiff's traffickers, could evade legal detection while coercing

  human trafficking victims, including Plaintiff, to engage in commercial sexual conduct in

  Defendants' hotels.

          268.      Actual or Implied Agreement to Do an Unlawful Act. By continuing to enable

  human trafficking despite knowing the problem was rampant at their hotels, the Hotel Defendants

  demonstrated either an actual or implied agreement to foster the illegal commercial sexual

  exploitation and abuse of Plaintiff.




  Plaintiff's Original Complaint
  Page 53
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 54 of 56



          269.     Unlawful Act. Plaintiff's traffickers repeatedly exploited Plaintiff by illegally

  forcing and coercing her to engage in commercial sexual activities.

          270.     Overt Act in Pursuance of Conspiracy. Rather than acting to minimize the risk

  of harm to human trafficking victims, including Plaintiff, or taking reasonable steps to protect the

  victims, the Hotel Defendants instead accepted substantial sums of money from traffickers,

  including Plaintiff's traffickers, in exchange for allowing the traffickers to continue to exploit and

  abuse Plaintiff and other victims at Defendants' hotels.

          271.     Damage to Plaintiff as a Result of the Conspiracy. The actions and omissions of

  the Hotel Defendants directly, and in a natural and continuous sequence, caused and contributed

  to the repeated sexual exploitation and abuse of Plaintiff. As a direct and proximate result of being

  sexually exploited and abused, Plaintiff has suffered, and will continue to suffer, substantial

  physical, emotional, and psychological injuries and other damages (including medical care, lost

  wages, and other economic and non-economic damages).

           WHEREFORE,Plaintiff Jane Doe demands judgment against the Hotel Defendants for

  compensatory damages, costs, interest as allowed by law, and for such other relief as the Court

  deems just and demands a trial by jury on all issues so triable as a matter of right.

                                        COUNT IV
                  FOR VIOLATION OF THE TRAFFICKING VICTIMS PROTECTION
                      REAUTHORIZATION ACT OF 2008.18 U.S.C.§1595
                             AGAINST THE HOTEL DEFENDANTS

          272.     Paragraphs 1 through 250 are realleged.

          273.     The Plaintiff is a survivor of sex trafficking within the meaning of 18 U.S.C. §1591

  and is entitled to bring a civil action under 18 U.S.C. §1595 against any individual or entity whose

  violations of the TVPRA proximately caused the Plaintiff to sustain physical and psychological

  injuries.


  Plaintiff's Original Complaint
  Page 54
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 55 of 56



          274.     The Hotel Defendants knowingly benefitted from participating in a venture which

  they knew was engaged in illegal sex trafficking in violation of the TVPRA, 18 U.S.C.

  §1591(a)(2), by inter alia, engaging in acts and omissions that were intended to support, facilitate,

  harbor, and otherwise further the trafficker's sale and victimization of the Plaintiff for commercial

  sexual exploitation.

          275.     The Hotel Defendants knew that their repeated failures to address known risks of

  human trafficking on their hotel properties would increase the overall volume of illegal

  commercial sexual exploitation and victimization at their hotel properties.

          276.     Defendants knowingly benefitted from facilitating the trafficking of persons on the

  hotel properties.

          277.     The Hotel Defendants knowingly benefitted financially from the presence of the

  traffickers at their hotel properties by consistently renting rooms where traffickers repeatedly sold

  the Plaintiff for sex at the Hotel Defendants' hotel properties and accordingly, participated in the

  trafficking venture that exploited her by the various means described herein.

          278.     As a result of the Hotel Defendants violations of the TVPRA,Plaintiff has suffered

  substantial physical and psychological injuries, as well as other damages.

          WHEREFORE,Plaintiff Jane Doe demands judgment against the Hotel Defendants for

  compensatory damages, costs, interest as allowed by law, and for such other relief as the Court

  deems just and demands a trial by jury on all issues so triable as a matter of right.



          DATED this                   day of December 2019.

                                                              .   4/.
                                                        C. Id C wARD NEWSOME,ESQUIRE
                                                        Flon a Bar No.: 827258
                                                        MIC LE L. REED,ESQUIRE


  Plaintiffs Original Complaint
  Page 55
Case 0:20-cv-60683-WPD Document 1 Entered on FLSD Docket 12/23/2019 Page 56 of 56



                                          Florida Bar No.: 124481
                                          1VIILETTE E. WEBBER,ESQUIRE
                                          Florida Bar No.: 145874
                                          NEWSOME MELTON
                                          201 South Orange Avenue, Suite 1500
                                          Orlando, Florida 32801
                                          Telephone:(407)648-5977
                                          Facsimile:(407)648-5282
                                          Attorneysfor Plaintiff
                                          newsome@newsomelaw.corn
                                          reed@newsomelaw.corn
                                           webber@newsomelaw.corn
                                          oneill@newsomelaw.corn




  Plaintiff's Original Complaint
  Page 56
